Case 9:19-bk-11573-MB            Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                                 Main Document     Page 1 of 117



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 GEORGE E. SCHULMAN (State Bar No. 64572)
   gschulman@DanningGill.com
 3 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735
 7 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 8
 9                          UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                      NORTHERN DIVISION
12 In re                                             Case No. 9:19-bk-11573-MB
13 HVI CAT CANYON, INC.,                             Chapter 11
14                     Debtor.                       TRUSTEE’S NOTICE OF
                                                     OPPOSITION AND OPPOSITION
15                                                   TO MOTION FOR APPROVAL
                                                     AND PAYMENT OF
16                                                   ADMINISTRATIVE CLAIMS
                                                     FILED BY GIT, INC.,
17                                                   CALIFORNIA ASPHALT
                                                     PRODUCTION, INC., AND GTL1,
18                                                   LLC [CASE DOC. NO. 946];
                                                     MEMORANDUM OF POINTS AND
19                                                   AUTHORITIES, REQUEST FOR
                                                     JUDICIAL NOTICE, AND
20                                                   DECLARATIONS OF MICHAEL A.
                                                     MCCONNELL, TIM SKILLMAN,
21                                                   AND JAMES BARING IN
                                                     SUPPORT THEREOF
22
                                                     Date: May 19, 2020
23                                                   Time: 10:30 a.m.
                                                     Crtrm.: 201
24                                                           1415 State Street
                                                             Santa Barbara, CA 93101
25
26
27
28
     1588870.1 26932
Case 9:19-bk-11573-MB              Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                                Desc
                                   Main Document     Page 2 of 117



 1                                             TABLE OF CONTENTS
 2                                                                                                                         Page
 3 MEMORANDUM OF POINTS AND AUTHORITIES.............................................. 6
 4 I. INTRODUCTION ..................................................................................................... 6
 5 II. STATEMENT OF FACTS ...................................................................................... 7
 6            A.       The Bankruptcy Filing, Cash Collateral Orders, and Trustee
                       Appointment ............................................................................................. 7
 7
              B.       The Debtor’s Insiders and Affiliates ........................................................ 8
 8
              C.       The Avoidance Action Against GRL and GLR ..................................... 10
 9            D.       The Section 365 Declaratory Relief Action ........................................... 11
10            E.       GLR’s Motion for Payment of Administrative Rent ............................. 11
11            F.       The Trustee’s Factual Disputes Regarding the Insiders’ Administrative
12                     Claims Motion ........................................................................................ 11
     III. DISCUSSION ....................................................................................................... 13
13
              A.       The Dispute is Not Ripe for Adjudication and the Motion Should
14                     therefore be Denied without Prejudice .................................................. 13
15            B.       The Dispute Should be Adjudicated, if at All, in an Adversary
                       Proceeding .............................................................................................. 15
16
              C.       If Not Denied, the Motion Should be Treated as a Contested Matter with
17                     all Adversary Proceeding Rules Applied, or Consolidated with the
18                     Avoidance Action................................................................................... 17
              D.       It is Premature to Argue the Merits ........................................................ 18
19
              E.       The Insiders Have Not Met Their Burden ............................................. 20
20
     IV. CONCLUSION .................................................................................................... 22
21
     REQUEST FOR JUDICIAL NOTICE ....................................................................... 23
22 DECLARATION OF MICHAEL A. MCCONNELL ............................................... 26
23 DECLARATION OF TIM SKILLMAN .................................................................... 32
24 DECLARATION OF JAMES BARING .................................................................... 34
25
26
27
28
     1588870.1 26932                                              2
Case 9:19-bk-11573-MB              Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                           Desc
                                   Main Document     Page 3 of 117



 1                                          TABLE OF AUTHORITIES
                                                                                                                  Page(s)
 2
 3 Cases
 4 Bear v. Coben (In re Golden Plan of Cal., Inc.)
      829 F.2d 705 (9th Cir. 1986) .................................................................................. 16
 5 Czyzewski v. Jevic Holding Corp
 6    137 S. Ct. 973 (2017) .............................................................................................. 14
   General Electric Credit Corporation v. Levin & Weintraub (In re Flagstaff
 7    Foodservice Corp.)
 8    739 F.2d 73 (2d Cir. 1984) ..................................................................................... 14
   Golden v. Zwickler
 9    394 U.S. 103, 89 S. Ct. 956, 22 L. Ed. 2d 113 (1969)............................................ 15
10 In re AWTR Liquidation Inc.
      548 B.R. 300 (Bankr. C.D. Cal. 2016) ................................................................... 20
11
   In re Hanna
12    168 B.R. 386 (B.A.P. 9th Cir. 1994) ...................................................................... 20
13 In re Khachikyan
      335 B.R. 121 (B.A.P. 9th Cir. 2005) ...................................................................... 16
14
   In re Loloee
15    241 B.R. 655 (B.A.P. 9th Cir. 1999) ...................................................................... 16
16 In re Pizza of Hawaii, Inc.
      69 B.R. 60 (Bankr. D. Haw. 1986) ......................................................................... 19
17 In re TransAmerican Nat. Gas Corp.
18    978 F.2d 1409 (5th Cir. 1992) ................................................................................ 16
   In re Van Ness
19    399 B.R. 897 (Bankr. E.D. Cal. 2009) .................................................................... 15
20 In re Visual Indus., Inc.
      57 F.3d 321 (3d Cir. 1995) ............................................................................... 13, 14
21
   Malcolm v. Nat'l Gypsum Co.
22    995 F.2d 346 (2d Cir. 1993) ................................................................................... 18
23 Pepper v. Litton
      308 U.S. 295, 60 S. Ct. 238 (1939)........................................................................ 20
24 Stoumbos v. Kilimnik
25    988 F.2d 949 (9th Cir. 1993) .................................................................................. 20
   United States v. Armstrong
26    621 F.2d 951 (9th Cir. 1980) .................................................................................. 18
27
28
      1588870.1 26932                                           3
Case 9:19-bk-11573-MB               Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                              Desc
                                    Main Document     Page 4 of 117



 1 Statutes
 2 11 U.S.C. § 363 ........................................................................................................... 19
   11 U.S.C. § 364 ........................................................................................................... 19
 3
   11 U.S.C. § 364(c)(1).................................................................................................. 13
 4
   11 U.S.C. § 502 ........................................................................................................... 20
 5 11 U.S.C. § 503 ............................................................................................... 14, 16, 20
 6 11 U.S.C. § 503(b) ...................................................................................................... 14
 7 11 U.S.C. § 510 ........................................................................................................... 19
   11 U.S.C. § 542 ........................................................................................................... 10
 8
   11 U.S.C. § 547 ........................................................................................................... 10
 9
   11 U.S.C. § 548 ........................................................................................................... 10
10 11 U.S.C. § 550 ........................................................................................................... 10
11 Other Authorities
12 Klein, Christopher, Bankruptcy Rules Made Easy (2001): A Guide to the Federal
     Rules of Civil Procedure that Apply in Bankruptcy, 75 AM. BANKR. L.J. 35, 38
13   (Winter 2001) .......................................................................................................... 15
14 Rules
   Fed. R. Bankr. P. 3001(f) ............................................................................................ 20
15
   Fed. R. Bankr. P. 7001 .......................................................................................... 15, 20
16
   Fed. R. Bankr. P. 7001(1) ........................................................................................... 15
17 Fed. R. Bankr. P. 7001(9) ........................................................................................... 15
18 Fed. R. Bankr. P. 7001-7087 ...................................................................................... 15
19 Fed. R. Bankr. P. 7013 ................................................................................................ 16
   Fed. R. Bankr. P. 7042 ................................................................................................ 18
20
   Fed. R. Bankr. P. 9014 .............................................................................. 15, 16, 17, 20
21
   Fed. R. Bankr. P. 9014(c) ............................................................................... 16, 17, 18
22 Fed. R. Civ. P. 42(a) ............................................................................................. 17, 18
23
24
25
26
27
28
      1588870.1 26932                                             4
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                             Main Document     Page 5 of 117



 1            Michael A. McConnell, as Chapter 11 Trustee (the “Trustee”) for the estate of
 2 HVI Cat Canyon Inc. (the “Debtor”) hereby opposes the Motion for Approval of
 3 Payment of Administrative Claims (case doc. no. 946) (the “Insiders’ Administrative
 4 Claims Motion”) filed by GIT, Inc. (“GIT”), California Asphalt Production, Inc.
 5 (“CAP”), and GTL1, LLC (“GTL1”) (collectively the “Insiders”).
 6            The Insiders are and always have been, affiliates and insiders of the Debtor,
 7 controlled by the Debtor’s former principal, Randeep S. Grewal. The Insiders’
 8 Administrative Claims Motion is premature because there is no money available to
 9 pay their claims. Further, the Insiders’ Administrative Claims Motion should be
10 litigated in an adversary proceeding. If the Insiders’ Administrative Claims Motion
11 is not denied outright, the Court should continue the hearing, implement contested
12 matter procedures to treat the proceeding the same as an adversary proceeding, or
13 consolidate with a pending adversary proceeding, and set a status conference for a
14 time after the server documents are finally produced by GIT. Finally, the Insiders
15 have not met the high burden applicable to insider administrative claims.
16            The Trustee’s opposition is based on this opposition, the memorandum of
17 points and authorities, declarations of Michael A. McConnell, Tim Skillman and
18 James Baring, the request for judicial notice, separately filed evidentiary objections,
19 and such other evidence as may be properly submitted to the Court.
20            Any reply is due not less than seven days before the hearing on the motion
21 pursuant to LBR 9013-1.
22 DATED: May 5, 2020                       DANNING, GILL, ISRAEL &
                                            KRASNOFF, LLP
23
24
                                            By:         /s/ Zev Shechtman
25
                                                  GEORGE E. SCHULMAN
26                                                ZEV SHECHTMAN
27                                                Attorneys for Michael A. McConnell,
                                                  Chapter 11 Trustee
28
     1588870.1 26932                              5
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                             Main Document     Page 6 of 117



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3                                                I.
 4                                      INTRODUCTION
 5            The Insiders request allowance of administrative claims and payment of
 6 $737,424 for GIT, $2,240,686.86 for CAP, as $979,717.20 for GTL1. That’s about
 7 $4 million the Insiders want not only approved but paid. The Insiders totally ignore
 8 the fact that they owe money to the estate. For example, the Trustee billed CAP $1.8
 9 million for delivered oil in October 2019, but CAP only paid the estate $300,000.
10 See McConnell declaration, ¶18. In addition, 20,393 barrels of oil were shipped to
11 CAP in November 2019 that were never paid for at value estimated to be $1,235,000.
12 Id. Before resolving these Insider claims, let alone paying them, the Trustee needs to
13 thoroughly investigate the Debtor’s affairs. But GIT, one of the Insiders demanding
14 payment, won’t let the Trustee image the Debtor’s own documents on the server GIT
15 controls.
16            The Insiders are and always have been, affiliates and insiders of the Debtor,
17 controlled by the Debtor’s former principal, Randeep S. Grewal. The Insiders’
18 Administrative Claims Motion is premature because there is no money available to
19 pay their claims. In light of substantial disputes, the relief requested in the Insiders’
20 Administrative Claims Motion should be brought by adversary proceeding. If the
21 Insiders’ Administrative Claims Motion is not denied outright, the Court should
22 continue the hearing, require the claimants to commence an adversary proceeding,
23 and allow the Trustee thorough and complete discovery, scheduling a status
24 conference for sometime after the Trustee finally receives the server documents from
25 GIT. In any such proceeding, if not already covered by a pending adversary, the
26 Trustee will bring crossclaims and third party claims against these Insiders and the
27 people responsible for the Debtor’s dire financial position. Finally, the Insiders’
28
     1588870.1 26932                              6
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26        Desc
                             Main Document     Page 7 of 117



 1 Administrative Claims Motion does not meet the high burden of proof applicable to
 2 administrative claims, and the even higher burden applicable to insider claims.
 3
 4                                               II.
 5                                  STATEMENT OF FACTS
 6 A.         The Bankruptcy Filing, Cash Collateral Orders, and Trustee
 7            Appointment
 8            On July 25, 2019, the Debtor filed its voluntary Chapter 11 petition
 9 commencing this bankruptcy case. The case was originally filed in the Southern
10 District of New York. The case was transferred to the Northern District of Texas,
11 and then later to the Central District of California.
12            On August 14, 2019, the presiding court in this case (then in New York)
13 entered an interim cash collateral order authorizing use of cash collateral pursuant to
14 a budget. Case doc. no. 43. The order provided, among other terms:
15            The Cash Collateral Superpriority Claim shall have priority over all
              administrative expenses of any kind or any subsequently filed
16            bankruptcy case under any Chapter of the Bankruptcy Code in any court
              of competent jurisdiction, including such administrative expenses of the
17            kinds specified in, or allowable under, Sections 105, 326, 330, 331,
              503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code.
18
19 Case doc. no. 43 at paragraph 6.
20            The Insiders supported the initial use of UBS’s cash collateral. Case doc. no.
21 274. Now that the Insiders no longer control the Debtor-in-Possession, they
22 apparently regret that choice.
23            On October 8, 2019, this Court entered its agreed order on consensual use of
24 cash collateral. Case doc. no. 375. That order also expressly provided for
25 superpriorty status for UBS, ahead of section 503(b) administrative claims. Case
26 doc. no. 375, paragraph 6.
27
28
     1588870.1 26932                              7
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                               Main Document     Page 8 of 117



 1            On October 16, 2019, the Court entered its order directing the United States
 2 Trustee to appoint a Chapter 11 trustee. Case doc. no. 409. The order approving the
 3 Trustee’s appointment was entered on October 22, 2019. Case doc. no. 431.
 4            On November 27, 2019, this Court entered its Final Order for Emergency
 5 Priming and Superpriority Financing and Consensual Use of Cash Collateral by the
 6 Chapter 11 Trustee. Case doc. no. 572. That order provided for superpriority over
 7 section 503(b) claims, the Trustee’s expenditures pursuant to a budget, in addition to
 8 a carve out for the estate’s professional fees. A copy of that order is attached to the
 9 Request for Judicial Notice as Exhibit “1.” Thus, at least three orders have been
10 entered giving UBS superpriority and allowing the Trustee to use cash collateral
11 pursuant to an approved budget.
12
13 B.         The Debtor’s Insiders and Affiliates
14            The order directing the appointment of a trustee (Case doc. no. 409) granted
15 the motions of two creditors, who alleged a variety of problems with the Debtor
16 including, but not limited to, the Debtor’s transactions with affiliates and insiders.
17 Case doc. nos. 356, 363.
18            According to the Debtor, all of the following entities are insiders and affiliates
19 of the Debtor:
20            a.       California Asphalt Production, Inc., formerly known as Greka Refining
21 Company, formerly known as Santa Maria Mining Company, a California
22 corporation (“CAP”), operating in Santa Barbara County, California. Case doc. no.
23 171, ECF p. 296 (identifying CAP as an insider and affiliate). RJN Exhibit “2.”
24            b.       GIT, Inc., a Colorado corporation (“GIT”), operating Santa Barbara
25 County, California. Case doc. no. 171, ECF p. 295 (identifying GIT as an insider
26 and affiliate). RJN Exhibit “2.” According to the Debtor, GIT is the 100% owner of
27 GOGH, LLC, which is the 100% owner of the Debtor. See initial cash collateral
28 motion, Case doc. no. 11, page 3, ¶9.
     1588870.1 26932                               8
Case 9:19-bk-11573-MB         Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26     Desc
                              Main Document     Page 9 of 117



 1            c.       GTL1, LLC, a Colorado limited liability company (“GTL1”), operating
 2 in Santa Barbara County, California. Case doc. no. 171, ECF p. 295 (identifying
 3 GTL1 as an insider and affiliate). RJN Exhibit “2.”
 4            d.       GLR, LLC, a Delaware limited liability company (“GLR”). Case doc.
 5 no. 171, ECF p. 294, 296 (identifying GLR as an insider and affiliate). RJN Exhibit
 6 “2.”
 7            e.       GRL, LLC, a Delaware limited liability company (“GRL”). Case doc.
 8 no. 171, ECF p. 294, 295 (identifying GRL as an insider and affiliate). RJN Exhibit
 9 “2.”
10            CAP operates a refinery in Santa Maria, California. The Debtor had multiple
11 written agreements with CAP until the Trustee rejected those agreements. Case doc.
12 nos. 573, 613. Prior to rejection, the Debtor and then the Trustee delivered and sold
13 crude oil and natural gas to the CAP refinery and third parties through CAP.
14            The Debtor had an agreement with GIT for GIT to provide administrative
15 services to the Debtor, until the Trustee rejected that agreement. Case doc. nos. 658,
16 782. That included the Debtor storing its electronic documents on GIT’s server, as to
17 which GIT has, for the time being, blocked the Trustee’s access to the server to copy
18 those documents. A continued hearing on the Trustee’s attempt to simply recover
19 the Debtor’s own records is set contemporaneously with the hearing on the Insiders’
20 Administrative Claims Motion.
21            The Debtor had an arrangement with GTL1 whereby GTL1 provided product
22 transportation services to the Debtor, until the Trustee rejected the transportation
23 agreement. Case doc. nos. 658, 782.
24            Randeep S. Grewal signed the Debtor’s Statement of Financial Affairs
25 identifying himself as Chairman of the Debtor. Case doc. no. 171, ECF p. 288. RJN
26 Exhibit “2.”
27            Prior to the Trustee’s appointment, the Debtor and the Insiders shared
28 management. Ernesto Olivares signed the declaration in support of the Insiders’
     1588870.1 26932                              9
Case 9:19-bk-11573-MB       Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26     Desc
                            Main Document    Page 10 of 117



 1 Administrative Claims Motion, as the CFO of GIT, CAP, and GTL1. Case doc. no.
 2 946 at page 13. However, Mr. Olivares left out of his declaration that he was CFO of
 3 the Debtor prior to the Trustee’s appointment. For example, Mr. Olivares was CFO
 4 of the Debtor when, six days before the Debtor’s petition was filed, the Debtor
 5 transferred property to another company at which Mr. Olivares was also an officer.
 6 The Trustee has sued to unwind those transfers. Adversary proceeding number 9:20-
 7 ap-01006-MB (the Avoidance Action discussed below). All of the evidence
 8 provided by Mr. Olivares and the Insiders must be viewed as the products of
 9 transactions that were not at arm’s length, requiring heightened scrutiny.
10
11 C.         The Avoidance Action Against GRL and GLR
12            On January 9, 2020, the Trustee filed a complaint against GRL and GLR
13 seeking turnover, and avoidance of preferential and/or fraudulent transfers under 11
14 U.S.C. §§ 542, 547, 548 and 550, commencing adversary proceeding number 9:20-
15 ap-01006-MB (the “Avoidance Action”). By the Avoidance Action, the Trustee is
16 seeking to recover property, including oil and gas, interests which the Debtor
17 transferred to the defendants 6 days before the Debtor’s bankruptcy filing.
18            On February 3, 2020, GRL and GLR filed an answer and counterclaim in the
19 Avoidance Action seeking both payment of the royalties to GRL and payment on
20 account of the Lakeview rents to GLR. The Status Conference in the Avoidance
21 Action was held on April 17, 2020.
22            The Trustee is preparing to amend his complaint in the Avoidance Action, and
23 the Trustee is also investigating additional claims and factual issues which may be
24 raised in an amended complaint in the Avoidance Action. The defendants in that
25 adversary refused to stipulate to let the Trustee amend.
26
27
28
     1588870.1 26932                            10
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                             Main Document    Page 11 of 117



 1 D.         The Section 365 Declaratory Relief Action
 2            On January 21, 2020, the Trustee filed a complaint for declaratory relief,
 3 commencing adversary proceeding number 9:20-ap-01011-MB (the “365 Action”).
 4 In the 365 Action, the Trustee is seeking a judgment determining that the Debtor’s
 5 Oil and Gas Leases and the rights under them and are not the subjects of executory
 6 contracts or unexpired leases under section 365. GRL is one of over 400 named
 7 defendants.
 8
 9 E.         GLR’s Motion for Payment of Administrative Rent
10            On February 14, 2020, GLR filed a motion for payment of administrative rent
11 (case doc. no. 801), seeking payment from the estate of $7,500 per month for the
12 Debtor’s rental of facilities at the Debtor’s Lakeview property (one of the properties
13 which the Debtor had quitclaimed to GLR six days before the bankruptcy filing). The
14 motion sought payment of a total of $52,500 for the months of August 2019 to
15 February 2020.
16            The Trustee ultimately stipulated, together with UBS and the California State
17 Lands Commission, on one hand, with GLR, on the other hand, to maintain $52,500
18 in the Insider Escrow Deposit Account, on account of the alleged Lakeview rents
19 (doc. no. 841), resulting in order dismissing of GLR’s administrative rent request
20 (doc. no. 851).
21
22 F.         The Trustee’s Factual Disputes Regarding the Insiders’ Administrative
23            Claims Motion
24            CAP owes the Debtor at least $3,649,524.20 for postpetition crude oil sales
25 from August to November, 2019. See McConnell declaration, ¶18; Skillman
26 declaration, ¶7; Baring declaration, ¶7. Despite numerous attempts to obtain
27 payment from CAP, the payments were never made. See McConnell declaration,
28 ¶19; Skillman declaration, ¶8; Baring declaration, ¶7. Indeed Mr. Skillman
     1588870.1 26932                             11
Case 9:19-bk-11573-MB       Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26      Desc
                            Main Document    Page 12 of 117



 1 negotiated with Mr. Olivares the attached payment agreement dated November 19,
 2 2019, which was never signed. See Exhibit “3” to Skillman declaration; Skillman
 3 declaration, ¶8.
 4            Mr. Olivares has issued multiple versions of invoices from GIT and GTL1 to
 5 the Debtor. See Baring declaration, ¶8. When the Trustee received a new invoice,
 6 the amount due often increased. For example, compare GTL1’s September 30, 2019
 7 invoice attached to the Insiders’ Administrative Claims Motion with the version the
 8 Trustee has. Id. See also Exhibit “4” to Baring declaration. The new version
 9 attached to the Insiders’ Administrative Claims Motion at page 98 demands $15,000
10 more than the earlier version. Id. Many of the invoices attached to the motion have
11 different formatting than the versions previously received by the Trustee. Id.
12            The GIT invoices contain myriad unexplained, suspicious, charges for Travel,
13 Professional Fees, Legal Fees, Taxes, Employee relations. See McConnell
14 declaration, ¶21; Baring declaration, ¶10. All of these charges changed significantly
15 from month to month. Id. See, e.g., GIT invoice at Exhibit “4,” PDF page 12 of 18.
16 Attached as Exhibit “5” to the James Baring declaration is an email Mr. Baring sent
17 to Mr. Olivares dated November 15, 2019 requesting supporting documentation for
18 line items in a $242,987.21 GIT invoice that Mr. Olivares previously estimated at
19 $156,000. See McConnell declaration, ¶23; Baring declaration, ¶9.
20            Since the Trustee has taken over operations, the Trustee has re-sourced back
21 office support for approximately $120,000 less per month than the administrative
22 services purportedly provided by GIT. See McConnell declaration, ¶23; Baring
23 declaration, ¶11.
24            The Trustee is also investigating whether GTL1 was overcharging, given the
25 close proximity of the HVI and CAP facilities. See McConnell declaration, ¶24;
26 Baring declaration, ¶12.
27
28
     1588870.1 26932                            12
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                             Main Document    Page 13 of 117



 1            The CAP invoices for hot loads and temperature fees were not presented to the
 2 Trustee in until the Trustee decided to reject the contracts with the Insiders. See
 3 McConnell declaration, ¶25; Baring declaration, ¶13.
 4            The Debtor’s and Insiders’ record keeping was so weak that there were no
 5 controls in place to confirm whether services were in fact provided. See McConnell
 6 declaration, ¶26; Baring declaration, ¶14. More investigation into the billing
 7 practices of the Insiders is necessary. See McConnell declaration, ¶27; Baring
 8 declaration, ¶15.
 9
10                                               III.
11                                         DISCUSSION
12 A.         The Dispute is Not Ripe for Adjudication and the Motion Should
13            therefore be Denied without Prejudice
14            The Insiders are asking for allowance and payment of administrative expenses
15 even though the estate has no money to pay such claims. The only reason this estate
16 has funds to pay to keep the lights on is because the Debtor’s secured creditor, UBS,
17 has given the Trustee a budget to fund operations.
18            Litigating over the allowance and payment of the Insiders’ claim now is a
19 waste of estate and judicial resources, and the request should be denied without
20 prejudice to being considered by this Court if, at a later date, circumstances
21 drastically change, making payment of non-budgeted administrative claims possible.
22            11 U.S.C. § 364(c)(1) authorizes the trustee to obtain “superpriority” credit,
23 that is, “with priority over any or all administrative expenses of the kind specified in
24 section 503(b) or 507(b)” of the Bankruptcy Code. 11 U.S.C. § 364(c)(1).
25            Requests for administrative expense under section 503 are not charged against
26 secured collateral. In re Visual Indus., Inc., 57 F.3d 321, 324 (3d Cir. 1995) (“The
27 general rule is that post-petition administrative expenses and the general costs of
28 reorganization ordinarily may not be charged to or against secured collateral”) (citing
     1588870.1 26932                              13
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26      Desc
                             Main Document    Page 14 of 117



 1 General Electric Credit Corporation v. Levin & Weintraub (In re Flagstaff
 2 Foodservice Corp.), 739 F.2d 73, 76 (2d Cir. 1984)). Section 503 claims are
 3 “normally chargeable only against the unburdened assets of the estate, 11 U.S.C.
 4 § 503, thus preserving for secured creditors the collateral securing the debtor's
 5 obligations.” Visual Indus., Inc., 57 F.3d at 324. The courts do not have discretion
 6 to vary from the priorities of the Bankruptcy Code over an affected party’s objection.
 7 See Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 987 (2017). Thus, absent
 8 available funds, it is impermissible to award payment of administrative expenses.
 9            Here, the Court’s cash collateral order (Case doc. no. 572) expressly gives
10 UBS superpriority over administrative expense claims under section 503(b). UBS
11 has a secured claim of over $127,000,000 as of the petition date plus at least
12 $9,088,210, excluding accrued interest, incurred postpetition pursuant to a credit
13 agreement and six amendments to the credit agreement. See, e.g., Proof of Claim
14 No. 83. The Trustee currently has no free and clear cash with which to cover
15 operational expenses, let alone make distributions to lower priority claimants.
16 McConnell declaration at ¶10.
17            The Trustee is looking for a buyer for the assets of the Debtor. The Trustee is
18 looking for a responsible, competent buyer who will comply with applicable law and
19 pay lessors and royalty claimants what they are owed going forward. The Court
20 previously found that the value of the company is between $50 and $75 million.
21 Clearly, UBS is undersecured. The current economic and market limitations are a
22 further drag on the value of the company. It is unclear at this time whether there will
23 be funds for unsecured creditors at the end of this case.
24            Thus, the Insiders’ Administrative Claims Motion is an academic exercise at
25 best. Indeed, it appears that this motion can be characterized as a request for an
26 advisory opinion, which is impermissible in federal courts. As the Supreme Court
27 has opined:
28
     1588870.1 26932                             14
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                             Main Document    Page 15 of 117



 1            "[T]he federal courts established pursuant to Article III of the
              Constitution do not render advisory opinions. For adjudication of
 2            constitutional issues, `concrete legal issues, presented in actual cases,
              not abstractions,' are requisite. This is as true of declaratory judgments
 3            as any other field." United Public Workers of America v. Mitchell, 330
              U. S. 75, 89 (1947). "The difference between an abstract question and a
 4            `controversy' contemplated by the Declaratory Judgment Act is
              necessarily one of degree, and it would be difficult, if it would be
 5            possible, to fashion a precise test for determining in every case whether
              there is such a controversy. Basically, the question in each case is
 6            whether the facts alleged, under all the circumstances, show that there is
              a substantial controversy, between parties having adverse legal interests,
 7            of sufficient immediacy and reality to warrant the issuance of a
              declaratory judgment." Maryland Casualty Co. v. Pacific Coal & Oil
 8            Co., 312 U. S. 270, 273 (1941).
 9
     Golden v. Zwickler, 394 U.S. 103, 108, 89 S. Ct. 956, 959, 22 L. Ed. 2d 113 (1969).
10
              For this reason, the Insiders’ Administrative Claims Motion should be denied.
11
12
     B.       The Dispute Should be Adjudicated, if at All, in an Adversary Proceeding
13
              Proceedings to “recover money or property” from a bankruptcy estate or “to
14
     obtain an injunction or other equitable relief” are adversary proceedings under
15
     Federal Rule of Bankruptcy Procedure (“FRBP”) 7001. See FRBP 7001(1) and (9).
16
     Adversary proceedings are lawsuits in bankruptcy, and are subject to the notice,
17
     discovery and other procedural due process attributes of a federal civil action, set
18
     forth in the Bankruptcy Rules. See FRBP 7001-7087. As one court has observed:
19
     “An adversary proceeding under Federal Rule of Bankruptcy Procedure 7001 is
20
     essentially indistinguishable from a civil action under the Federal Rules of Civil
21
     Procedure.” In re Van Ness, 399 B.R. 897, 904 (Bankr. E.D. Cal. 2009) (citing
22
     Christopher Klein, Bankruptcy Rules Made Easy (2001): A Guide to the Federal
23
     Rules of Civil Procedure that Apply in Bankruptcy, 75 AM. BANKR. L.J. 35, 38
24
     (Winter 2001)).
25
              In contrast, requests for payment of administrative expenses are allowed after
26
     “notice and a hearing,” giving rise to “contested matters” governed by FRBP 9014.
27
              [A] contested matter under [FRBP] 9014 is a motion procedure
28            susceptible of more expeditious resolution than an adversary
     1588870.1 26932                             15
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26        Desc
                             Main Document    Page 16 of 117



 1            proceeding. In particular, the pleading rules that entail complaint,
              answer, counterclaim, crossclaim, and third-party practice are dispensed
 2            with in favor of a simple motion procedure.
 3
 4 Id. (internal citations omitted). Contested matters are summary proceedings
 5 encompassing limited issues. As one court has noted:
 6            Unlike adversary proceedings, which we have described as “full blown
              federal lawsuits within the larger bankruptcy case,” and which are
 7            governed by all of the rules in Part VII of the Bankruptcy Rules,
              contested matters are “subject to the less elaborate procedures specified
 8            in Bankruptcy Rule 9014.” In re Wood & Locker, Inc., 868 F.2d 139,
              142 (5th Cir. 1989). Contested matter proceedings are generally
 9            designed for the adjudication of simple issues, often on an expedited
              basis. 9 Collier on Bankruptcy, ¶ 9014.05 (15th ed. 1992).
10
11 In re TransAmerican Nat. Gas Corp., 978 F.2d 1409, 1416 (5th Cir. 1992)
12 (addressing contested matters involving administrative expense requests under
13 section 503).
14            Further, “[a] motion procedure cannot be used to circumvent the requirement
15 of an adversary proceeding.” In re Loloee, 241 B.R. 655, 660 (B.A.P. 9th Cir. 1999)
16 (citing Bear v. Coben (In re Golden Plan of Cal., Inc.), 829 F.2d 705, 711–12 (9th
17 Cir. 1986)).
18            To the extent that the Movants are entitled to any claim, the estate has setoff
19 rights and other defenses and counterclaims creating disputes which are also only
20 appropriately litigated in the context of an adversary proceeding. See FRBP 9014(c)
21 (excluding FRBP 7013, encompassing counterclaims and cross-claims, from
22 contested matters); In re Khachikyan, 335 B.R. 121, 125 (B.A.P. 9th Cir. 2005) (“In
23 a contested matter, there is no summons and complaint, pleading rules are relaxed,
24 counterclaims and third-party practice do not apply, and much pre-trial procedure is
25 either foreshortened or dispensed with in the interest of time and simplicity.”).
26 Indeed, the Trustee is pursuing claims against insiders and affiliates of the Debtor,
27 GLR and GRL, in two pending actions. The Trustee’s affirmative defenses for setoff
28
     1588870.1 26932                              16
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26         Desc
                             Main Document    Page 17 of 117



 1 in the Avoidance Action arise from the failure of CAP to pay at least $3,649,524.20
 2 for postpetition crude oil shipments.
 3            The Insiders’ Administrative Claims Motion should be denied without
 4 prejudice to litigation in an adversary proceeding.
 5
 6 C.         If Not Denied, the Motion Should be Treated as a Contested Matter with
 7            all Adversary Proceeding Rules Applied, or Consolidated with the
 8            Avoidance Action
 9            If the Insiders’ Administrative Claims Motion is not denied outright, adversary
10 proceeding procedures should be implemented under Rule 9014 or the proceeding
11 should be consolidated with the Avoidance Action.
12            Rule 9014(c) provides:
13            Application of Part VII Rules. Except as otherwise provided in this rule,
              and unless the court directs otherwise, the following rules shall apply:
14            7009, 7017, 7021, 7025, 7026, 7028–7037, 7041, 7042, 7052, 7054–
              7056, 7064, 7069, and 7071. The following subdivisions of Fed. R. Civ.
15            P. 26, as incorporated by Rule 7026, shall not apply in a contested
              matter unless the court directs otherwise: 26(a)(1) (mandatory
16            disclosure), 26(a)(2) (disclosures regarding expert testimony) and
              26(a)(3) (additional pre-trial disclosure), and 26(f) (mandatory meeting
17            before scheduling conference/discovery plan). An entity that desires to
              perpetuate testimony may proceed in the same manner as provided in
18            Rule 7027 for the taking of a deposition before an adversary proceeding.
              The court may at any stage in a particular matter direct that one or more
19            of the other rules in Part VII shall apply. The court shall give the parties
              notice of any order issued under this paragraph to afford them a
20            reasonable opportunity to comply with the procedures prescribed by the
              order.
21
22 Given the range of disputes and relationships with other issues subject to litigation in
23 an adversary proceeding, the Trustee requests that the full range of civil litigation
24 rules apply here, and that a status conference be scheduled once GIT delivers the
25 Debtor’s discovery documents.
26            Additionally, given the overlap of issues, if the Court is not prepared to deny
27 the Insiders’ Administrative Claims Motion outright, it may be most efficient to
28 consolidate this contested matter with the Avoidance Action. FRCP 42(a), made
     1588870.1 26932                              17
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26          Desc
                             Main Document    Page 18 of 117



 1 applicable by 7042, and which could be implemented in contested matters by Court
 2 order under FRBP 9014(c), provides as follows:
 3            (a) Consolidation. If actions before the court involve a common
              question of law or fact, the court may:
 4                  (1) join for hearing or trial any or all matters at issue in the
              actions;
 5                  (2) consolidate the actions; or
                    (3) issue any other orders to avoid unnecessary cost or delay.
 6
 7 FRCP 42(a). If the Court does not dismiss the Motion, the Court should consolidate
 8 this contested matter with the Avoidance Action or, at the very least, put it on the
 9 same litigation schedule. Such determinations are within the Court’s sound
10 discretion. United States v. Armstrong, 621 F.2d 951, 954 (9th Cir. 1980) (regarding
11 joinder); Malcolm v. Nat'l Gypsum Co., 995 F.2d 346, 350 (2d Cir. 1993) (“The trial
12 court has broad discretion to determine whether consolidation is appropriate.”)
13 (internal citations omitted).
14
15 D.         It is Premature to Argue the Merits
16            In a civil action, including adversary proceedings, the defendant is afforded an
17 opportunity to answer, take discovery to develop the case, among several other
18 procedural steps before trial. The Trustee denies the Insiders’ allegations and, to the
19 extent the Insiders’ Administrative Claims Motion is not denied outright now, this
20 opposition should be treated like an answer.
21            The Trustee requires time to develop the record, an opportunity that is
22 unavailable if the decision on the Insiders’ Administrative Claims Motion is to be
23 made on May 19, 2020. In further litigation, the Trustee intends to develop the
24 following defenses and counterarguments:
25
26
27
28
     1588870.1 26932                              18
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26        Desc
                               Main Document    Page 19 of 117



 1            1)       The Insiders are not entitled to administrative priority because their
 2 purported extension of credit was not approved by the Court. In re Pizza of Hawaii,
 3 Inc., 69 B.R. 60, 61 (Bankr. D. Haw. 1986).1
 4            2)       The Insiders are not entitled to administrative priority because their
 5 conduct was, on a net basis, not beneficial to the estate. That is, the Insiders,
 6 collectively, owe more to the Debtor than the Debtor owes to them. The Debtor has
 7 setoff claims against the Insiders.
 8            3)       The Insiders are not entitled to payment pro rata with approved
 9 administrative expenses, because the approved administrative expenses were
10 budgeted and expressly authorized by the Court’s cash collateral orders. The Trustee
11 and his professionals should not be penalized for administering a case fraught with
12 insider entanglements and commingling by the Debtor and the Insiders.2
13            4)       Any funds available to the Trustee are cash collateral of UBS and the
14 Trustee is not authorized to pay the Insiders with such funds.3
15            5)       The estate may have substantial other claims against the Insiders,
16 beyond offsets.
17            To develop this case, the Trustee intends to depose at least two individuals:
18 Ernesto Olivares and Randeep S. Grewal, depose the Persons Most Knowledgeable
19 of each of the Insiders, and propound written discovery. The Trustee still has not
20
     1
21   Despite the Insiders arguments, the Court did not approve prepayment by CAP as a
   form of credit under section 364. See Case doc. no. 449 at page 2, lines 15-16
22 (stating that the prepayment should be characterized as “use of estate property
23 governed by 11 U.S.C. § 363 and not a credit transaction governed by 11 U.S.C.
   § 364.”).
24
   2
     The pending fight over the Debtor’s documents on the Insiders’ server is an
25 illustration of the difficulties created by the entanglement of these entities.
26 3
     Indeed, GIT and CAP executed a subordination agreement, agreeing to subordinate
27 their claims to those of UBS. Such subordination agreement is enforceable under 11
28 U.S.C. § 510.
     1588870.1 26932                                19
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26         Desc
                             Main Document    Page 20 of 117



 1 obtained the Debtor’s own documents, which are necessary to move to the next
 2 phase of his investigation. The facts provided in this opposition should be enough to
 3 overcome summary adjudication, allowing the Trustee to move forward and make
 4 his case with the full panoply of procedural due process, whether pursuant to FRBP
 5 7001 or 9014.
 6
 7 E.         The Insiders Have Not Met Their Burden
 8            Requests for administrative claims have a higher burden of proof than ordinary
 9 claims. While a proof of claim under section 502 enjoys prima facie validity under
10 FRBP 3001(f), an administrative claimant under section 503 must prove its claim by
11 a preponderance of the evidence. In re Hanna, 168 B.R. 386, 388 (B.A.P. 9th Cir.
12 1994) (“We construe § 503(b)(1)(A) strictly.”).
13            Insider administrative claims require an even higher level of scrutiny. Indeed,
14 courts employ “rigorous scrutiny” when evaluating insider claims. Pepper v. Litton,
15 308 U.S. 295, 306, 60 S. Ct. 238, 245 (1939); In re Club Dev. & Mgmt. Corp., 27
16 B.R. 610, 612 (B.A.P. 9th Cir. 1982) (“The standards for authorizing claims against a
17 bankruptcy estate are especially strict when the claimant is a fiduciary.”). As the
18 Supreme Court has opined, when an insider’s transaction with the debtor
19            is challenged the burden is on the [insider] not only to prove the good
              faith of the transaction but also to show its inherent fairness from the
20            viewpoint of the corporation and those interested therein. [] The essence
              of the test is whether or not under all the circumstances the transaction
21            carries the earmarks of an arm's length bargain. If it does not, equity will
              set it aside.
22
23 Pepper, 308 U.S. at 306–07; see also Stoumbos v. Kilimnik, 988 F.2d 949, 959 (9th
24 Cir. 1993) (citing Pepper); In re AWTR Liquidation Inc., 548 B.R. 300, 318 (Bankr.
25 C.D. Cal. 2016) (citing Pepper).
26            Among other deficiencies in the evidence supplied by the Insiders, there is not
27 a scintilla of evidence regarding the prepetition transactions between the Debtor and
28 the Insiders. The invoices attached to the Olivares declaration are all postpetition
     1588870.1 26932                              20
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                             Main Document    Page 21 of 117



 1 invoices, so there is no way to compare prepetition versus postpetition practices as
 2 the motion and declaration suggest that we do. A comparison of the postpetition
 3 invoices that the Trustee received from the Insiders to the postpetition invoices
 4 attached to the Insiders’ Administrative Claims Motion shows discrepancies and
 5 changes in formatting suggesting accounting irregularities. Moreover, the Trustee
 6 has not been able to confirm that the charges are correct or fair. And, again, the
 7 Trustee’s setoffs against the Insiders exceed their legitimate claims.
 8            As to the heightened scrutiny for insider claims, the Insiders do not even begin
 9 to address this issue. Indeed, they attempt to hide their status. Mr. Olivares
10 completely ignores the fact that he was the CFO of the Debtor at the same time that
11 he was CFO of the Insiders, pre and postpetition. It is vital to understand the
12 accounting system that existed for these jointly operated and managed entities both
13 pre and postpetition. Instead, the declarant pretends as if these transactions are third
14 party, arm’s length arrangements, eliminating any basis for credibility. Separate
15 evidentiary objections will be filed. But, even if the evidence were accepted at face
16 value, the Insiders have not met their steep burden.
17
18
19
20
21
22
23
24
25
26
27
28
     1588870.1 26932                             21
Case 9:19-bk-11573-MB        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26      Desc
                             Main Document    Page 22 of 117



 1                                                IV.
 2                                        CONCLUSION
 3            Based on the foregoing, the Trustee respectfully requests that the Court enter
 4 an order denying the Insiders’ Administrative Claims Motion and enter all other just
 5 and proper relief.
 6
 7 DATED: May 5, 2020                       DANNING, GILL, ISRAEL &
                                            KRASNOFF, LLP
 8
 9
10                                          By:         /s/ Zev Shechtman
11                                                GEORGE E. SCHULMAN
12                                                ZEV SHECHTMAN
                                                  Attorneys for Michael A. McConnell,
13                                                Chapter 11 Trustee
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1588870.1 26932                              22
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26        Desc
                               Main Document    Page 23 of 117



 1                              REQUEST FOR JUDICIAL NOTICE
 2            Michael A. McConnell, as Chapter 11 Trustee (the “Trustee”) for the estate of
 3 HVI Cat Canyon Inc. (the “Debtor”) hereby requests that the Court take judicial
 4 notice of the following facts pursuant to Fed. R. Evid. 201:
 5            1.       On July 25, 2019, the Debtor filed its voluntary Chapter 11 petition
 6 commencing this bankruptcy case. The case was originally filed in the Southern
 7 District of New York. The case was transferred to the Northern District of Texas,
 8 and then later to the Central District of California.
 9            2.       On August 14, 2019, the presiding court in this case (then in New York)
10 entered an interim cash collateral order authorizing use of cash collateral pursuant to
11 a budget. Case doc. no. 43. The Insiders supported the initial use of UBS’s cash
12 collateral. Case doc. no. 274.
13            3.       On October 8, 2019, this Court entered its agreed order on consensual
14 use of cash collateral. Case doc. no. 375.
15            4.       On October 16, 2019, the Court entered its order directing the United
16 States Trustee to appoint a Chapter 11 trustee. Case doc. no. 409. The order
17 approving the Trustee’s appointment was entered on October 22, 2019. Case doc.
18 no. 431.
19            5.       On November 27, 2019, this Court entered its Final Order for
20 Emergency Priming and Superpriority Financing and Consensual Use of Cash
21 Collateral by the Chapter 11 Trustee. Case doc. no. 572. A copy of that order is
22 attached hereto as Exhibit “1.”
23            6.       The order directing the appointment of a trustee (Case doc. no. 409)
24 granted the motions of two creditors. Case doc. nos. 356, 363.
25            7.       According to the Debtor, all of the following entities are insiders and
26 affiliates of the Debtor:
27                     a.    California Asphalt Production, Inc., formerly known as Greka
28 Refining Company, formerly known as Santa Maria Mining Company, a California
     1588870.1 26932                                23
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26    Desc
                               Main Document    Page 24 of 117



 1 corporation (“CAP”), operating in Santa Barbara County, California. Case doc. no.
 2 171, ECF p. 296 (identifying CAP as an insider and affiliate). Exhibit “2.”
 3                     b.    GIT, Inc., a Colorado corporation (“GIT”), operating Santa
 4 Barbara County, California. Case doc. no. 171, ECF p. 295 (identifying GIT as an
 5 insider and affiliate). Exhibit “2.” According to the Debtor, GIT is the 100% owner
 6 of GOGH, LLC, which is the 100% owner of the Debtor. See initial cash collateral
 7 motion, Case doc. no. 11, page 3, ¶9.
 8                     c.    GTL1, LLC, a Colorado limited liability company (“GTL1”),
 9 operating in Santa Barbara County, California. Case doc. no. 171, ECF p. 295
10 (identifying GTL1 as an insider and affiliate). Exhibit “2.”
11                     d.    GLR, LLC, a Delaware limited liability company (“GLR”). Case
12 doc. no. 171, ECF p. 294, 296 (identifying GLR as an insider and affiliate). Exhibit
13 “2.”
14                     e.    GRL, LLC, a Delaware limited liability company (“GRL”). Case
15 doc. no. 171, ECF p. 294, 295 (identifying GRL as an insider and affiliate). Exhibit
16 “2.”
17            8.       Randeep S. Grewal signed the Debtor’s Statement of Financial Affairs
18 identifying himself as Chairman of the Debtor. Case doc. no. 171, ECF p. 288.
19 Exhibit “2.”
20            9.       On January 9, 2020, the Trustee filed a complaint against GRL and GLR
21 seeking turnover, and avoidance of preferential and/or fraudulent transfers under 11
22 U.S.C. §§ 542, 547, 548 and 550, commencing adversary proceeding number 9:20-
23 ap-01006-MB (the “Avoidance Action”).
24            10.      On February 3, 2020, GRL and GLR filed an answer and counterclaim
25 in the Avoidance Action seeking both payment of the royalties to GRL and payment
26 on account of the Lakeview rents to GLR. The Status Conference in the Avoidance
27 Action was held on April 17, 2020.
28
     1588870.1 26932                              24
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                               Main Document    Page 25 of 117



 1            11.      On January 21, 2020, the Trustee filed a complaint for declaratory relief,
 2 commencing adversary proceeding number 9:20-ap-01011-MB (the “365 Action”).
 3            12.      On February 14, 2020, GLR filed a motion for payment of
 4 administrative rent (case doc. no. 801).
 5            13.      The Trustee ultimately stipulated, together with UBS and the California
 6 State Lands Commission, on one hand, with GLR, on the other hand, to maintain
 7 $52,500 in the Insider Escrow Deposit Account, on account of the alleged Lakeview
 8 rents (doc. no. 841), resulting in order dismissing of GLR’s administrative rent
 9 request (doc. no. 851).
10            14.      UBS has filed a secured claim in the amount of $128,378,918.00, as
11 Proof of Claim No. 83.
12
13 DATED: May 5, 2020                          DANNING, GILL, ISRAEL &
                                               KRASNOFF, LLP
14
15
16                                             By:         /s/ Zev Shechtman
17                                                   GEORGE E. SCHULMAN
18                                                   ZEV SHECHTMAN
                                                     Attorneys for Michael A. McConnell,
19                                                   Chapter 11 Trustee
20
21
22
23
24
25
26
27
28
     1588870.1 26932                                 25
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                               Main Document    Page 26 of 117



 1                       DECLARATION OF MICHAEL A. MCCONNELL
 2            I, Michael A. McConnell, declare and state as follows:
 3            1.       I am the Chapter 11 trustee (“Trustee”) of HVI Cat Canyon, Inc.
 4 (“Debtor”). I was appointed as Trustee by order of this Court (doc. no. 431) entered
 5 on October 22, 2019 .
 6            2.       I have personal knowledge of each of the facts herein, except those set
 7 forth on information and belief and, as to those matters, I believe them to be true. If
 8 called as a witness, I could and would testify competently with respect to such facts.
 9            3.       I make this declaration in support of the above opposition to the Motion
10 for Approval of Payment of Administrative Claims (case doc. no. 946) (the “Insiders’
11 Administrative Claims Motion”) filed by GIT, Inc. (“GIT”), California Asphalt
12 Production, Inc. (“CAP”), and GTL1, LLC (“GTL1”) (collectively the “Insiders”).
13
14            The Bankruptcy Filing, Cash Collateral Orders, and Trustee
15            Appointment
16            4.       On July 25, 2019, the Debtor filed its voluntary Chapter 11 petition
17 commencing this bankruptcy case. The case was originally filed in the Southern
18 District of New York. The case was transferred to the Northern District of Texas,
19 and then later to the Central District of California.
20            5.       On August 14, 2019, the presiding court in this case (then in New York)
21 entered an interim cash collateral order authorizing use of cash collateral pursuant to
22 a budget. Case doc. no. 43. The order provided, among other terms:
23            The Cash Collateral Superpriority Claim shall have priority over all
              administrative expenses of any kind or any subsequently filed
24            bankruptcy case under any Chapter of the Bankruptcy Code in any court
              of competent jurisdiction, including such administrative expenses of the
25            kinds specified in, or allowable under, Sections 105, 326, 330, 331,
              503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code.
26
27 Case doc. no. 43 at paragraph 6.
28
     1588870.1 26932                               26
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26       Desc
                               Main Document    Page 27 of 117



 1            6.       The Insiders supported the initial use of UBS’s cash collateral. Case
 2 doc. no. 274.
 3            7.       On October 8, 2019, this Court entered its agreed order on consensual
 4 use of cash collateral. Case doc. no. 375. That order also expressly provided for
 5 superpriorty status for UBS, ahead of section 503(b) administrative claims. Case
 6 doc. no. 375, paragraph 6.
 7            8.       On October 16, 2019, the Court entered its order directing the United
 8 States Trustee to appoint a Chapter 11 trustee. Case doc. no. 409. The order
 9 approving my appointment was entered on October 22, 2019. Case doc. no. 431.
10            9.       On November 27, 2019, this Court entered its Final Order for
11 Emergency Priming and Superpriority Financing and Consensual Use of Cash
12 Collateral by the Chapter 11 Trustee. Case doc. no. 572. That order provided for
13 superpriority over section 503(b) claims, my estate’s expenditures pursuant to a
14 budget, in addition to a carve out for the estate’s professional fees. A copy of that
15 order is attached to the Request for Judicial Notice as Exhibit “1.” Thus, at least
16 three orders have been entered giving UBS superpriority and allowing my estate to
17 use cash collateral pursuant to an approved budget.
18            10.      UBS has a secured claim of over $127,000,000 as of the petition date
19 plus at least $9,088,210, excluding accrued interest, incurred postpetition pursuant to
20 a credit agreement and six amendments to the credit agreement. See, e.g., Case doc.
21 no. 11; Proof of Claim No. 83. The estate currently has no free and clear cash with
22 which to cover operational expenses, let alone make distributions to lower priority
23 claimants.
24
25            The Debtor’s Insiders and Affiliates
26            11.      The order directing the appointment of a trustee (Case doc. no. 409)
27 granted the motions of two creditors, who alleged a variety of problems with the
28
     1588870.1 26932                               27
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26        Desc
                               Main Document    Page 28 of 117



 1 Debtor including, but not limited to, the Debtor’s transactions with affiliates and
 2 insiders. Case doc. nos. 356, 363.
 3            12.      According to the Debtor, all of the following entities are insiders and
 4 affiliates of the Debtor:
 5                     a.    California Asphalt Production, Inc., formerly known as Greka
 6 Refining Company, formerly known as Santa Maria Mining Company, a California
 7 corporation (“CAP”), operating in Santa Barbara County, California. Case doc. no.
 8 171, ECF p. 296 (identifying CAP as an insider and affiliate). RJN Exhibit “2.”
 9                     b.    GIT, Inc., a Colorado corporation (“GIT”), operating Santa
10 Barbara County, California. Case doc. no. 171, ECF p. 295 (identifying GIT as an
11 insider and affiliate). RJN Exhibit “2.” According to the Debtor, GIT is the 100%
12 owner of GOGH, LLC, which is the 100% owner of the Debtor. See initial cash
13 collateral motion, Case doc. no. 11, page 3, ¶9.
14                     c.    GTL1, LLC, a Colorado limited liability company (“GTL1”),
15 operating in Santa Barbara County, California. Case doc. no. 171, ECF p. 295
16 (identifying GTL1 as an insider and affiliate). RJN Exhibit “2.”
17                     d.    GLR, LLC, a Delaware limited liability company (“GLR”). Case
18 doc. no. 171, ECF p. 294, 296 (identifying GLR as an insider and affiliate). RJN
19 Exhibit “2.”
20                     e.    GRL, LLC, a Delaware limited liability company (“GRL”). Case
21 doc. no. 171, ECF p. 294, 295 (identifying GRL as an insider and affiliate). RJN
22 Exhibit “2.”
23            13.      CAP operates a refinery in Santa Maria, California. The Debtor had
24 multiple written agreements with CAP until I rejected those agreements. Case doc.
25 nos. 573, 613. Prior to rejection, the Debtor, and then I, as Trustee, delivered and
26 sold crude oil and natural gas to the CAP refinery and third parties through CAP.
27            14.      The Debtor had an agreement with GIT, until I rejected that agreement.
28 Case doc. nos. 658, 782. That included the Debtor storing its electronic documents
     1588870.1 26932                                28
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26      Desc
                               Main Document    Page 29 of 117



 1 on GIT’s server, as to which GIT has, for the time being, blocked my access to the
 2 server to copy those documents.
 3            15.      The Debtor had an arrangement with GTL1 whereby GTL1 transported
 4 the Debtor’s crude oil, until I rejected that agreement. Case doc. nos. 658, 782.
 5            16.      Randeep S. Grewal signed the Debtor’s Statement of Financial Affairs
 6 identifying himself as Chairman of the Debtor. Case doc. no. 171, ECF p. 288. RJN
 7 Exhibit “2.”
 8            17.      Prior to my appointment, the Debtor and the Insiders shared
 9 management. Ernesto Olivares signed the declaration in support of the Insiders’
10 Administrative Claims Motion, as the CFO of GIT, CAP, and GTL1. Case doc. no.
11 946 at page 13. However, Mr. Olivares left out of his declaration that he was CFO of
12 the Debtor prior to my appointment. For example, Mr. Olivares was CFO of the
13 Debtor when, six days before the Debtor’s petition was filed, the Debtor transferred
14 property to two entities, GLR and GRL. I have sued to unwind those transfers.
15 Adversary proceeding number 9:20-ap-01006-MB (the Avoidance Action discussed
16 below).
17            Factual Disputes Regarding the Insiders’ Administrative Claims Motion
18            18.      CAP owes the Debtor at least $3,649,524.20 for postpetition crude oil
19 sales from August to November, 2019. Among other amounts owed to the estate, I
20 billed CAP $1.8 million for delivered oil in October 2019, but CAP only paid the
21 estate $300,000. In addition, 20,393 barrels of oil were shipped to CAP in
22 November 2019 that were never paid for, at a value estimated to be $1,235,000.
23            19.      Despite numerous attempts to obtain payment from CAP, the payments
24 were never made. Indeed my Financial Advisor and Chief Operating Officer, Tim
25 Skillman negotiated with Mr. Olivares the attached payment agreement dated
26 November 19, 2019, which was never signed. See Exhibit “3” to declaration of Tim
27 Skillman.
28
     1588870.1 26932                               29
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26     Desc
                               Main Document    Page 30 of 117



 1            20.      Mr. Olivares has issued multiple versions of invoices from GIT and
 2 GTL1 to the Debtor, for their purported services to the Debtor. When I received a
 3 new invoice, the amount due often increased. For example, compare GTL1’s
 4 September 30, 2019 invoice attached to the Insiders’ Administrative Claims Motion
 5 with the version I have. See Exhibit “4” to James Baring declaration. The new
 6 version attached to the Insiders’ Administrative Claims Motion at page 98 demands
 7 $15,000 more than the earlier version. Many of the invoices attached to the motion
 8 have different formatting than the versions previously received by me, as the Trustee.
 9            21.      The GIT invoices contain myriad unexplained, suspicious, charges for
10 Travel, Professional Fees, Legal Fees, Taxes, Employee relations. All of these
11 charges changed significantly from month to month and supporting documentation
12 was not produced.
13            22.      The GIT invoices varied significantly from month to month and contain
14 charges for services that GIT did not provide to HVI such as travel expenses,
15 Professional Fees, Legal Fees, Taxes, and Employee relations. All of these charges
16 changed significantly from month to month. See, e.g., GIT invoice at Exhibit “4,”
17 PDF page 12 of 18. Attached as Exhibit “5” to the Declaration of James Baring is an
18 email Mr. Baring sent to Mr. Olivares dated November 15, 2019 requesting
19 supporting documentation for line items in a $242,987.21 GIT that Mr. Olivares
20 previously estimated at $156,000.
21            23.      Since I have taken over operations, we have re-sourced back office
22 support for approximately $120,000 less per month than charged by GIT.
23            24.      We also are investigating whether GTL1 was overcharging, given the
24 close proximity of the HVI and CAP facilities.
25            25.      The CAP invoices for hot loads and temperature fees were not shared
26 with the estate until I decided to reject the contracts with the Insiders.
27            26.      The Debtor’s and Insiders’ record keeping was so weak that there were
28 no controls in place to confirm whether the services were in fact provided.
     1588870.1 26932                               30
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 31 of 117
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26      Desc
                               Main Document    Page 32 of 117



 1                             DECLARATION OF TIM SKILLMAN
 2            I, Tim Skillman, declare and state as follows:
 3            1.       I am a partner at CR3 Partners, LLC (“CR3”). CR3 is a national
 4 turnaround and performance improvement firm. CR3 offers advisory services and
 5 our professionals often serve as officers to assist clients in need of crisis management
 6 and other turnaround services. I have served as Chief Restructuring Officer to two
 7 companies, and as a C-level executive for other companies in need of someone to
 8 help navigate crises in and out of bankruptcy.
 9            2.       Since the Trustee’s appointment I have been working as, or in a capacity
10 similar to, a Chief Operating Officer for Michael A. McConnell, the Chapter 11
11 Trustee (the “Trustee”) for the estate of HVI Cat Canyon, Inc. (the “Debtor”).
12            3.       I have personal knowledge of each of the facts herein, except those set
13 forth on information and belief and, as to those matters, I believe them to be true. If
14 called as a witness, I could and would testify competently with respect to such facts.
15            4.       I make this declaration in support of the above opposition to the Motion
16 for Approval of Payment of Administrative Claims (case doc. no. 946) (the “Insiders’
17 Administrative Claims Motion”) filed by GIT, Inc. (“GIT”), California Asphalt
18 Production, Inc. (“CAP”), and GTL1, LLC (“GTL1”) (collectively the “Insiders”).
19            5.       I have been working continuously on this case since my firm was
20 engaged on October 21, 2019. For most of that period, I have been working at the
21 Debtor’s Santa Maria Valley offices.
22            6.       As the financial advisor, I have been reviewing the Debtor’s books and
23 records and have been dealing with the overall business and strategic affairs of the
24 Debtor, together with James Baring, also of CR3, the Trustee, the Trustee’s other
25 professionals, and the employees of the Debtor.
26            7.       CAP owes the Debtor at least $3,649,524.20 for postpetition crude oil
27 sales from August to November, 2019.
28
     1588870.1 26932                               32
Case 9:19-bk-11573-MB         Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26      Desc
                              Main Document    Page 33 of 117



 1            8.       Despite numerous attempts to obtain payment from CAP, the payments
 2 were never made. Indeed I negotiated with Mr. Olivares a payment agreement dated
 3 November 19, 2019, which was never signed. Attached as Exhibit “3” hereto is a
 4 copy of an email from me to Mr. Olivares dated November 19, 2019, attached to
 5 which was the proposed settlement as well as another email from HVI’s counsel to
 6 the Insiders’ counsel describing our concerns regarding the Insiders’ improper
 7 setoffs. The Excel chart that was attached to Mr. Israel’s November 19, 2019 email
 8 to Insiders’ counsel is also attached.
 9
10            I declare under penalty of perjury under the laws of the United States of
11 America that the foregoing is true and correct.
12            Executed on this 5th day of May, 2020, at Santa Maria, California.
13
14                                                  /s/ Tim Skillman
                                                  Tim Skillman
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1588870.1 26932                             33
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26        Desc
                               Main Document    Page 34 of 117



 1                             DECLARATION OF JAMES BARING
 2            I, James Baring, declare and state as follows:
 3            1.       I am a director at CR3 Partners, the restructuring/financial advisors,
 4 duly employed by Michael A. McConnell, as Chapter 11 trustee (“Trustee”) of HVI
 5 Cat Canyon, Inc. (“Debtor”).
 6            2.       I am a Certified Turnaround Professional (CTP), and have over ten
 7 years’ experience as a financial advisor and turnaround consultant in bankruptcy and
 8 other insolvency matters.
 9            3.       I have personal knowledge of each of the facts herein, except those set
10 forth on information and belief and, as to those matters, I believe them to be true. If
11 called as a witness, I could and would testify competently with respect to such facts.
12            4.       I make this declaration in support of the above opposition to the Motion
13 for Approval of Payment of Administrative Claims (case doc. no. 946) (the
14 “Insiders’ Administrative Claims Motion”) filed by GIT, Inc. (“GIT”), California
15 Asphalt Production, Inc. (“CAP”), and GTL1, LLC (“GTL1”) (collectively the
16 “Insiders”).
17            5.       I have been working continuously on this case since my firm was
18 engaged on October 21, 2019. For most of that period, I have been working at the
19 Debtor’s Santa Maria Valley offices.
20            6.       As the financial advisor, I have been reviewing the Debtor’s books and
21 records and have been dealing with the overall business and strategic affairs of the
22 Debtor, together with Tim Skillman, also of CR3, the Trustee, the Trustee’s other
23 professionals, and the employees of the Debtor.
24            7.       CAP owes the Debtor at least $3,649,524.20 for postpetition crude oil
25 sales from August to November, 2019. Despite numerous attempts to obtain payment
26 from CAP, the payments were never made. Indeed Mr. Skillman negotiated with Mr.
27 Olivares a payment agreement dated November 19, 2019, which was never signed.
28 Attached as Exhibit “3” to the declaration of Tim Skillman is a copy of an email
     1588870.1 26932                                34
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26     Desc
                               Main Document    Page 35 of 117



 1 from Mr. Skillman to Mr. Olivares dated November 19, 2019, attached to which was
 2 the proposed settlement as well as another email from HVI’s counsel to the Insiders’
 3 counsel describing our concerns regarding the Insiders’ improper setoffs. The Excel
 4 chart that was attached to Mr. Israel’s November 19, 2019 email to Insiders’ counsel
 5 is also attached.
 6            8.       Mr. Olivares has issued multiple versions of invoices from GIT and
 7 GTL1 to the Debtor. When I received and reviewed a new invoice, the amount due
 8 often increased. For example, compare GTL1’s September 30, 2019 invoice
 9 attached to the Insiders’ Administrative Claims Motion with the version I have. See
10 Exhibit “4” hereto, July-September 2019 Affiliate Invoices, at PDF page 15 of 18.
11 The new version attached to the Insiders’ Administrative Claims Motion at ECF page
12 98 demands $15,000 more than the earlier version. Many of the invoices attached to
13 the motion have different formatting than the versions we previously received.
14            9.       The GIT invoices varied significantly from month to month and contain
15 charges for services that GIT did not provide to HVI such as travel expenses,
16 Professional Fees, Legal Fees, Taxes, and Employee relations. All of these charges
17 changed significantly from month to month. See, e.g., GIT invoice at Exhibit “4,”
18 PDF page 12 of 18. Attached as Exhibit “5” hereto is an email I sent to Mr. Olivares
19 dated November 15, 2019 requesting supporting documentation for line items in a
20 $242,987.21 GIT invoice that Mr. Olivares previously estimated at $156,000.
21            10.      The GIT invoices contain myriad unexplained, suspicious, charges for
22 Travel, Professional Fees, Legal Fees, Taxes, Employee relations. All of these
23 charges changed significantly from month to month and supporting documentation
24 was not produced.
25            11.      Since the Trustee has taken over operations, we have re-sourced back
26 office support for approximately $120,000 less per month than GIT.
27
28
     1588870.1 26932                               35
Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26         Desc
                               Main Document    Page 36 of 117



 1            12.      We also are investigating whether GTL1 was overcharging, given the
 2 close proximity of the HVI and CAP facilities.
 3            13.      The CAP invoices for hot loads and temperature fees were not shared
 4 with the estate until the Trustee decided to reject the contracts with the Insiders.
 5            14.      The Debtor’s and Insiders’ record keeping was so weak that there were
 6 no controls in place to confirm whether the services were in fact provided.
 7            15.      We believe that further investigation into the billing practices of the
 8 Insiders is needed.
 9
10            I declare under penalty of perjury under the laws of the United States of
11 America that the foregoing is true and correct.
12                Executed on this 5th day of May, 2020, at Santa Maria, California.
13
14
                                                      James Baring
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1588773.2 26932                                 36
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 37 of 117




                         EXHIBIT "1"

                                                                              0037
Case 9:19-bk-11573-MB      Doc 976
                               572 Filed 05/05/20
                                         11/27/19 Entered 05/05/20
                                                           11/27/19 17:20:26
                                                                    14:00:16                Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page38
                                                  1 of
                                                    of40
                                                       117


  1   ERIC P. ISRAEL (State Bar No. 132426)
      eisrael@dgdk.com
  2   JOHN N. TEDFORD, IV (State Bar No. 205537)
      jtedford@dgdk.com                                           FILED & ENTERED
  3   AARON E. DE LEEST (State Bar No. 216832)
      adeleest@dgdk.com
  4   DANNING, GILL, ISRAEL & KRASNOFF, LLP                            NOV 27 2019
      1901 Avenue of the Stars, Suite 450
  5   Los Angeles, California 90067-6006
      Telephone: (310) 277-0077                                   CLERK U.S. BANKRUPTCY COURT

  6   Facsimile: (310) 277-5735                                   Central District of California
                                                                  BY handy      DEPUTY CLERK


  7   Proposed Attorneys for Michael A. McConnell,
      Chapter 11 Trustee                                  CHANGES MADE BY COURT
  8

  9

 10                          UNITED STATES BANKRUPTCY COURT

 11                           CENTRAL DISTRICT OF CALIFORNIA

 12                                    NORTHERN DIVISION

 13

 14   In re:                                         Case No. 9:19-bk-11573-MB

 15   HVI CAT CANYON, INC.,                          Chapter 11

 16            Debtor.                               FINAL ORDER FOR EMERGENCY
                                                     PRIMING    AND   SUPERPRIORITY
 17                                                  FINANCING AND CONSENSUAL USE OF
                                                     CASH COLLATERAL BY THE CHAPTER
 18                                                  11 TRUSTEE

 19                                                  Hearing
                                                     Date: November 21, 2019
 20                                                  Time: 2:30 p.m.
                                                     Place: Courtroom 201
 21                                                          1415 State Street
                                                             Santa Barbara, California
 22

 23

 24

 25

 26
 27

 28


                                                                                                   0038
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16             Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page39
                                                    2 of
                                                      of40
                                                         117


  1          This Final Order for Emergency Priming and Superpriority Financing and Consensual Use

  2   of Cash Collateral by the Chapter 11 Trustee (this “Final Order”) is entered as of November [21],
  3   2019, with respect of the following facts:
  4
             On October 4, 2019 the Court denied the Debtor’s Motion for Interim and Final Orders
  5
      Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash Collateral, Providing
  6
      Adequate Protection and Setting Final Hearing Pursuant to Bankruptcy Rule 4001[ECF No. 11]
  7

  8   (the “Cash Collateral Motion”) and the Motion of the Debtor to Surcharge Collateral Pursuant to

  9   11 U.S.C. §§ 506(c) and 552(b) [ECF No. 55] (the “Surcharge Motion”).

 10          On October 8, 2019, the Court entered an Agreed Order for Consensual Use of Cash
 11
      Collateral [ECF No. 375] (the “Consensual Cash Collateral Order”), whereby UBS AG, London
 12
      Branch (“UBS AG, London Branch”), the debtor and debtor in possession (the “Debtor”), the
 13
      Official Committee of Unsecured Creditors (the “Committee”), and GIT, Inc. (“GIT”), in
 14
      anticipation of a hearing on motions seeking appointment of a Chapter 11 trustee, agreed to use of
 15

 16   cash collateral (as that phrase is defined in Section 363(a) of the Bankruptcy Code, “Cash

 17   Collateral”) for an interim period ending October 25, 2019. On October 16, 2019, the Court entered
 18   the Agreed Order Granting Motion for Appointment of a Chapter 11 Trustee [ECF No. 409] and
 19
      approved appointment of Michael McConnell as the Chapter 11 trustee in this case (the “Trustee”)
 20
      on October 22, 2019 [ECF No. 431].
 21
             Shortly before authority for use of Cash Collateral expired under the Consensual Cash
 22

 23   Collateral Order, the Trustee and UBS AG, London Branch learned that the Debtor did not have

 24   sufficient cash to fund payroll and other operating expenses scheduled for payment. To address

 25   the immediate cash need, on October 24, 2019, the Trustee filed his Notice of Motion and Trustee’s
 26   Emergency Motion for (1) Authority to Accept a Partial Prepayment of the Amount Owed by
 27
      California Asphalt Production, Inc. to the Estate, or in the Alternative for Authority to Obtain
 28                                                -2-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                               0039
Case 9:19-bk-11573-MB       Doc 976
                                572 Filed 05/05/20
                                          11/27/19 Entered 05/05/20
                                                            11/27/19 17:20:26
                                                                     14:00:16              Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page40
                                                   3 of
                                                     of40
                                                        117


  1   “Credit” in the Form of Such Prepayment, and (2) Waiver of any Stay Imposed by FRBP 6004(h);

  2   and Memorandum of Points and Authorities, Declaration of Tim Skillman, and Request for Judicial
  3   Notice in Support Thereof [ECF No. 439] (the “Emergency Motion”). Following the October 25,
  4
      2019 emergency hearing, the Court entered the Order Granting Trustee’s Emergency Motion for
  5
      (1) Authority to Accept a Partial Prepayment of the Amount Owed by California Asphalt
  6
      Production, Inc. to the Estate, or in the Alternative for Authority to Obtain “Credit” in the Form
  7

  8   of Such Prepayment, and (2) Waiver of any Stay Imposed by FRBP 6004(h) [ECF No. 449], granting

  9   authorizing the Trustee to accept a partial prepayment from California Asphalt Production, Inc.

 10   (“CAP”).
 11
             On November 7, 2019, the Trustee filed his Emergency Motion for an Order: (1)
 12
      Authorizing the Trustee to Obtain Secured Priming Superpriority Financing; (2) Authorizing The
 13
      Continued Use of Cash Collateral; (3) Scheduling a Final Hearing; and (4) Granting Related Relief
 14
      [ECF No. 474] (the “Motion”) for authorization to obtain post-petition financing from UBS AG,
 15

 16   Stamford Branch (“UBS AG, Stamford Branch” and together with UBS AG, London Branch,

 17   “UBS”) and continue to use the Cash Collateral of UBS AG, London Branch.
 18          On November 8, 2019, the Court conducted an initial interim hearing on the Motion and
 19
      entered the Interim Order on Trustee’s Emergency Motion for an Order: (1) Authorizing the
 20
      Trustee to Obtain Secured Priming Superpriority Financing; (2) Authorizing Continued Use of
 21
      Cash Collateral; (3) Scheduling a Final Hearing; and (4) Granting Related Relief [ECF No. 480]
 22

 23   (the “Interim Order”), authorizing up to $267,317 borrowings through a further interim hearing on

 24   November 12, 2019.

 25          On November 12, 2019, the Court conducted the further interim hearing and authorized
 26   post-petition financing on an interim basis. On November 18, 2019, the Court entered the Second
 27
      Interim Order on Trustee’s Emergency Motion for an Order: (1) Authorizing the Trustee to Obtain
 28                                               -3-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                               0040
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page41
                                                    4 of
                                                      of40
                                                         117


  1   Secured Priming Superpriority Financing; (2) Authorizing Continued Use of Cash Collateral; (3)

  2   Scheduling a Final Hearing; and (4) Granting Related Relief [ECF No. 524] (the “Second Interim
  3   Order”).
  4
             Based upon the Motion, and the financing pursuant to the credit agreement attached to the
  5
      Motion and the Trustee’s use of Cash Collateral, such use being found necessary to avoid
  6
      immediate and serious harm to the estate and potential harm to the public health and safety as
  7

  8   contemplated by Bankruptcy Rule 4001(b) and (c), a final hearing to consider approval of the

  9   Motion having been held on November 21, 2019 (the “Final Hearing”), notice and opportunity for

 10   hearing being sufficient under the circumstances, and upon the findings of fact and conclusions of
 11
      law made by the Court at the interim hearings and the Final Hearing, all of which are incorporated
 12
      herein by reference, and good cause appearing therefor,
 13
             IT IS HEREBY FOUND AND ORDERED AS FOLLOWS:
 14
             1.      Motion Granted. The Motion is granted on a final basis and the Facility (as defined
 15

 16   below) and the Credit Agreement attached as Exhibit 3 to the Trustee’s Declaration (as amended,

 17   supplemented or otherwise modified from time to time, the “Credit Agreement”) are approved
 18   subject to limitations expressly set forth herein. Any objection to the Motion with respect to entry
 19
      of this Final Order that have not been withdrawn, waived or settled, and any reservation of rights
 20
      included therein, are hereby denied and overruled except as expressly set forth herein. Except as
 21
      specifically amended, supplemented, or otherwise modified by this Final Order, all provisions of
 22

 23   the Second Interim Order remain in full force and effect and are hereby ratified by this Final Order

 24   and incorporated herein by reference as though set forth fully below.

 25          2.      Jurisdiction and Venue. The Court has jurisdiction over this matter pursuant to 28
 26   U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory
 27
      predicates for the relief granted herein are section 364 of the Bankruptcy Code and Bankruptcy
 28                                                   -4-
                 FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                    CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                 0041
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16                  Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page42
                                                    5 of
                                                      of40
                                                         117


  1   Rule 4001(c). Venue of this Chapter 11 proceeding and the Motion is proper in this district pursuant

  2   to 28 U.S.C. § 1408 and 1409.
  3          3.      Hearing Held; Notice. The Final Hearing was held pursuant to Bankruptcy Rules
  4
      4001(c)(2). Notice of the Final Hearing and the relief requested in the Motion was given as set
  5
      forth in the proof of service filed by the Trustee.
  6
             4.      No Credit Available on More Favorable Terms. The Trustee, on behalf of the
  7

  8   Debtor and the Debtor’s estate, is unable to find sufficient financing from sources other than UBS

  9   AG, Stamford Branch on terms more favorable than the terms for the term loan facility (the

 10   “Facility”) described in the Credit Agreement.
 11
             5.      Need for Post-Petition Financing and Use of Cash Collateral. This financing is
 12
      critical for the Debtor to continue its operations in the ordinary course. The Facility, the Trustee’s
 13
      entry into the Credit Agreement, and related relief is necessary to avoid immediate and irreparable
 14
      harm to the Debtor’s estate, its employees, and all parties-in-interest. The Facility is the best source
 15

 16   of financing available to the Debtor under the circumstances and was entered into in good faith and

 17   at arm’s-length.
 18          6.      Protective Advances. The advances under the Facility shall constitute advances to
 19
      protect and preserve the collateral under that certain First Lien Credit Agreement dated as of May
 20
      20, 2016 and that certain Second Lien Credit Agreement dated as of May 20, 2016 among the
 21
      Debtor, Rincon Island Limited Partnership, GOGH, LLC and UBS AG, London Branch
 22

 23   (collectively, the “Prepetition Credit Agreements” and the obligations arising thereunder the

 24   “Prepetition Obligations”) and shall remain subject to any guarantee provided thereunder. For the

 25   avoidance of doubt, all proceeds of the Facility shall constitute Cash Collateral.
 26          7.      Authorization for Emergency Financing. The Trustee is authorized on a final basis
 27
      to borrow, and UBS AG, Stamford Branch is authorized to advance, up to $3 million in financing,
 28                                              -5-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                     0042
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page43
                                                    6 of
                                                      of40
                                                         117


  1   under the Credit Agreement, subject to the terms of this Final Order, and in accordance with the

  2   budget attached hereto as Exhibit 1 (including all terms and conditions set forth therein and as may
  3   be updated from time to time in accordance with the Credit Agreement, the “Budget”), subject to a
  4
      line-item variance of ten percent (10%) of the expenses set forth in the Budget tested on a
  5
      cumulative basis by disbursement categories contained in the Budget (the “Permitted Variance”).
  6
      The Trustee and UBS AG, Stamford Branch are authorized to extend the availability period under
  7

  8   the Credit Agreement by up to two weeks and increase the amount of financing by an aggregate

  9   amount of up to $500,000 upon mutual agreement of the Trustee and UBS AG, Stamford Branch

 10   without further order of this Court. All advances provided by UBS AG, Stamford Branch under
 11
      the Facility prior to the Final Hearing, including but not limited to the $197,516 advanced by UBS
 12
      AG, Stamford Branch on an emergency basis pursuant to the Interim Order and the $994,346
 13
      advanced by UBS AG, Stamford Branch pursuant to the Second Interim Order, shall be subject to
 14
      the terms of the Second Interim Order remain subject to the terms of those orders, as incorporated
 15

 16   into this Final Order and, notwithstanding anything to the contrary in this Final Order., shall remain

 17   senior in priority to all other liens. Any advances provided by UBS AG, Stamford Branch under
 18   the Facility after November 21, 2019 shall be subject to the terms of this Final Order and, to the
 19
      extent Santa Barbara has valid, senior, perfected, and non-avoidable liens for ad valorem taxes
 20
      under applicable law, shall be junior in priority and subject to such valid, senior, perfected, and
 21
      non-avoidable ad valorem tax liens in favor of Santa Barbara. Immediately upon entry of this Final
 22

 23   Order, the Trustee shall, and is hereby authorized on a final basis to, execute and deliver to UBS

 24   AG, Stamford Branch the Credit Agreement and all other loan documents required to be executed

 25   and delivered under the Facility. The Trustee and counsel acting on behalf of the Trustee are further
 26   authorized to take any such actions that may be necessary to implement the Facility and borrow
 27
      funds under the Credit Agreement as approved in this Final Order, including without limitation to
 28                                               -6-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                   0043
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16                 Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page44
                                                    7 of
                                                      of40
                                                         117


  1   issue, execute and deliver any such certificates, borrowing requests or other documents and

  2   directions that may be requested by UBS AG, Stamford Branch. Nothing in this Final Order shall
  3   create any obligation of UBS to advance or lend any money to the Trustee or the Debtor, and any
  4
      such advances or loans shall be made by UBS AG, Stamford Branch only in accordance with the
  5
      terms and conditions of the Credit Agreement and this Final Order. UBS respectfully notes that,
  6
      should it agree to any additional financing beyond that provided pursuant to the terms of the Credit
  7

  8   Agreement as in effect on the date hereof, and it undertakes no commitment to do so, it anticipates

  9   the interest rate for such financing will be higher than that provided hereunder to reflect limitations

 10   on the lien granted by this Order and the additional risk associated with such financing. Any funds
 11
      advanced or loaned by UBS AG, Stamford Branch shall constitute a bona fide extension of credit
 12
      to a non-affiliated borrower for purposes of the secured creditor exemption under the
 13
      Comprehensive Environmental Response, Compensation Liability Act and comparable federal,
 14
      state and local law. UBS AG, Stamford Branch shall not be deemed an operator or owner of the
 15

 16   Debtor or any of its properties or incur any environmental or similar liabilities, including but not

 17   limited to, liability for environmental compliance, remediation, restoration or natural resource
 18   damages under any federal, state or local law solely as a result of providing funding, credit or
 19
      advances to the Trustee.
 20
             8.       Based on the record before this Court, it appears (and the Trustee on behalf of the
 21
      Debtor has stipulated) that the terms of the Facility, the Credit Agreement and this Final Order are
 22

 23   fair and reasonable and are supported by reasonably equivalent value and fair consideration. The

 24   Court further finds that the Trustee’s agreement to the terms of the Facility and Credit Agreement

 25   on behalf of the Debtor is a sound exercise of business judgment and should be approved as set
 26   forth herein.
 27

 28                                                    -7-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0044
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page45
                                                    8 of
                                                      of40
                                                         117


  1          9.      Amendment of the Credit Agreement. Following entry of this Final Order, the

  2   Trustee is authorized to enter into any non-material amendment or modification to the Credit
  3   Agreement and the loan documents entered into in connection therewith without further order of
  4
      this Court. The Trustee shall promptly provide notice of any such amendment or modification to
  5
      the Court, the United States Trustee, the Committee and Harry E. Hagen, as Treasurer-Tax
  6
      Collector of the County of Santa Barbara, California (“Santa Barbara”). To the extent that such
  7

  8   modification or amendment is material, such material modification or amendment shall only be

  9   permitted pursuant to an order of this Court on notice pursuant to Local Rule 2002-1(b) and a

 10   hearing. Except as otherwise provided herein, no waiver, modification, or amendment of any of
 11
      the provisions of the Credit Agreement shall be effective unless set forth in writing, signed by the
 12
      Trustee and UBS AG, Stamford Branch. For the avoidance of doubt, an amendment of the
 13
      availability period of the Facility by up to two weeks and an increase of the amount of the Facility
 14
      by up to $500,000 in accordance with paragraph 7 of this Final Order shall not constitute a material
 15

 16   amendment. Notwithstanding anything to the contrary in the Credit Agreement, UBS’s prior

 17   consent to file a Chapter 11 plan is only required if the proposed Chapter 11 plan does not provide
 18   for payment of the Obligations in full in cash on the effective date.
 19
             10.     Use of Funds. The Trustee may use funds advanced under the Facility, on the terms
 20
      and conditions set forth herein and in the Credit Agreement, provided that all such funds are used
 21
      to pay approved operating expenses solely in accordance with the Budget (including all terms and
 22

 23   conditions set forth therein). The Trustee is authorized to use funds advanced under the Facility to

 24   pay, or to fund a segregated account to pay, the reasonable fees and expenses for the Trustee’s

 25   professionals and the Committee’ professionals, only to the extent such fees and expenses for the
 26   Trustee’s professional and the Committee’s professionals are included in the Budget and accrued
 27
      prior to an Event of Default. The provisions for escrowing of funds shall differ for the Trustee’s
 28                                                 -8-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                 0045
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                             11/27/19 17:20:26
                                                                      14:00:16                 Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page46
                                                    9 of
                                                      of40
                                                         117


  1   professionals and for the Committee professionals, each of whom agrees to such difference. The

  2   Budget amount for the Committee professionals shall be $70,000 for the five-week period (which
  3   includes the total Investigation Budget (as defined below)) and shall be requested promptly by the
  4
      Trustee and escrowed immediately upon receipt. Accordingly, once such funds are escrowed, the
  5
      Committee professionals shall not enjoy the benefits of the Carve-Out set forth in paragraph 16 of
  6
      this Final Order. The liens of UBS and GLR are subordinated in such escrow funds to the extent
  7

  8   professional fees and expenses are awarded to the professionals. With regard to the Trustee’s

  9   professionals, in addition to the escrowed fund, they shall enjoy the benefit of the Carve-Out set

 10   forth in paragraph 16 of this Final Order. For the avoidance of doubt, the funds advanced under
 11
      the Facility shall not be used for payment of any expense not specifically included and/or not
 12
      approved for payment under the Budget or otherwise authorized by this Final Order.
 13
             11.     Liens, Collateral and Obligations. Without limiting the approval set forth above, the
 14
      Court grants as follows:
 15

 16          (i)     Except as set forth below, pursuant to section 364(c) and 364(d) of the Bankruptcy
                     Code, UBS AG, Stamford Branch is granted valid and perfected first priority
 17                  priming and senior security interests and liens (the “Financing Liens”) in all property
                     of the estate of the Debtor, including, but not limited to all of the Debtor’s rights in
 18                  tangible and intangible assets, including without limitation, all prepetition and post-
 19                  petition assets of the Debtor’s estate, whether existing on or as of the Petition Date
                     or thereafter acquired, including without limitation, the Debtor’s interest in oil and
 20                  gas properties (and as-extracted collateral, goods, fixtures and hydrocarbons relating
                     thereto), wells, accounts receivable, other rights to payment, any right to receive any
 21                  residual of any retainer provided to any professionals after payment of such
                     professional’s allowed fees and expenses, cash, inventory, general intangibles,
 22                  contracts, servicing rights, swap and hedge proceeds and termination payments,
 23                  servicing receivables, securities, chattel paper, owned real estate, real property
                     leaseholds, fixtures, machinery, equipment, deposit accounts, patents, copyrights,
 24                  trademarks, trade names, rights under license agreements and other intellectual
                     property, claims and causes of action (including those arising under sections 510 or
 25                  542 through 553 of the Bankruptcy Code, except as noted below), commercial tort
                     claims, and the proceeds of all of the foregoing (the “Collateral”) or proceeds
 26                  thereof. The Financing Liens granted to UBS AG, Stamford Branch are valid,
 27                  perfected and enforceable first priority priming and senior liens on all the Collateral
                     that are superior to all other prepetition or post-petition liens, claims or security
 28                                                    -9-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0046
Case 9:19-bk-11573-MB      Doc 976
                               572 Filed 05/05/20
                                         11/27/19 Entered 05/05/20
                                                            11/27/19 17:20:26
                                                                     14:00:16                Desc
                           Main
                            MainDocument
                                 Document Page 47 10 of 117
                                                        40


  1                interests in favor of any other lienholder, other than the Carve-Out (as defined
                   below) and any valid, senior, perfected and non-avoidable ad valorem tax liens in
  2                favor of Santa Barbara (subject to the limitation set forth in paragraph 38 below).
                   For the avoidance of doubt, the Financing Liens granted to UBS AG, Stamford
  3                Branch under the Second Interim Order for funds advanced prior to the Final
  4                Hearing shall remain senior in priority to any valid and perfected ad valorem tax
                   liens. Notwithstanding anything to the contrary herein, the Financing Liens granted
  5                herein shall not attach to (a) avoidance claims of the estate against any party other
                   than the Debtor’s current and former insiders and affiliates or (b) the proceeds
  6                thereof. The Financing Lien shall only secure the Obligations (as defined below).
                   UBS agrees, for the benefit of the Trustee and the Committee, that it will not look
  7
                   to recover from avoidance claims or proceeds without first making a reasonable
  8                good faith effort to collect from Prepetition Collateral (as defined below) to satisfy
                   the Obligations.
  9
           (ii)    The Financing Liens against the assets of the Debtor and the Collateral shall be, and
 10                hereby are, confirmed, and extend to and secure all obligations and indebtedness of
                   the Trustee on behalf of the Debtor and the Debtor’s estate to UBS AG, Stamford
 11
                   Branch under the Facility and the Credit Agreement (the “Obligations”). The
 12                Financing Liens shall be, and are hereby determined to be, first priority priming and
                   senior liens that are superior to all other liens, claims or security interests, pre- or
 13                post-petition, other than the Carve-Out (as defined below) and any valid, senior,
                   perfected and non-avoidable ad valorem tax liens in favor of Santa Barbara (subject
 14                to the limitation set forth in paragraph 38 below), except as specifically set forth in
                   this Final Order. This Final Order shall be deemed to grant and perfect, and be
 15
                   sufficient and conclusive evidence of the validity, perfection and priority of the
 16                Financing Liens. UBS AG, Stamford Branch may, but shall not be required, to file
                   or record financing statements, mortgages, notices of lien, or similar instruments in
 17                any jurisdiction or take any other action in order to validate and perfect the
                   Financing Liens granted to them pursuant to this Final Order, and the stay imposed
 18                under section 362 of the Bankruptcy Code is hereby modified solely to permit the
 19                same. If UBS AG, Stamford Branch shall, in its sole discretion, choose to file such
                   financing statements, mortgages, notices of lien or similar instruments or otherwise
 20                confirm perfection of and the Financing Liens, the Financing Liens granted herein
                   shall be deemed perfected at the time and on the date of entry of this Final Order.
 21                Upon request by UBS AG, Stamford Branch, the Trustee is authorized, without the
                   further consent of any party, to take any actions and to execute and deliver such
 22                instruments as may be necessary to enable UBS AG, Stamford Branch to further
 23                perfect, preserve and enforce the Financing Liens granted to UBS AG, Stamford
                   Branch by this Final Order.
 24
           (iii)   For all Obligations, UBS AG, Stamford Branch is granted an allowed superpriority
 25                administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code (the
                   “Financing Superpriority Claim”) having priority in right of payment over any and
 26                all other obligations, liabilities and indebtedness of the Trustee on behalf of the
 27                Debtor and/or the Debtor, whether now in existence or incurred by the Trustee on
                   behalf of the Debtor and/or the Debtor after the Petition Date, and over any and all
 28                                                  - 10 -
             FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                  0047
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 48 11 of 117
                                                          40


  1                  administrative expenses or priority claims of the kind specified in, or ordered
                     pursuant to, inter alia, sections 105, 326, 328, 330, 331, 503(b), 507(a), 364(c)(1),
  2                  564(c), or 726 of the Bankruptcy Code, other than the Carve-Out (as defined below).
                     Notwithstanding anything to the contrary herein, the Financing Superpriority Claim
  3                  granted herein shall not be payable from (a) avoidance claims of the estate against
  4                  any party other than the Debtor’s current and former insiders and affiliates or (b) the
                     proceeds thereof. UBS agrees, for the benefit of the Trustee and the Committee,
  5                  that it will not look to recover from avoidance claims or proceeds without first
                     making a reasonable good faith effort to collect from Prepetition Collateral (as
  6                  defined below) to satisfy the Obligations. UBS agrees to observe any requirements
                     of marshaling under applicable law.
  7

  8          12.     Use of Cash Collateral. The Trustee may use Cash Collateral, on the terms and

  9   conditions set forth herein solely in accordance with the Budget until the date that is the earliest of

 10   (a) November 29, 2019, (b) the occurrence of an Event of Default (as defined in the Credit
 11
      Agreement), and (c) the breach or failure of the Trustee or the Debtor to comply with the terms of
 12
      this Final Order (the date of the occurrence of the earliest of (a), (b) and (c), the “Termination
 13
      Date”). To the extent the Debtor holds an interest, all funds and cash investments of Debtor,
 14
      including any funds on deposit at any banks or other institutions as of the Petition Date, are Cash
 15

 16   Collateral of UBS AG, London Branch within the meaning of 11 U.S.C. § 363(a). In addition, all

 17   cash proceeds of the Prepetition Collateral (as defined below) (and investments thereof) received
 18   by the Debtor, the Trustee, or the estate of the Debtor after the Petition Date are Cash Collateral of
 19
      UBS AG, London Branch within the meaning of 11 U.S.C. § 363(a). The Trustee shall not use any
 20
      Cash Collateral except as permitted herein or as otherwise approved by this Court.
 21
             13.     Compliance with the Budget. Except as otherwise set forth herein, the Trustee is
 22

 23   hereby authorized to use all Cash Collateral until the Termination Date to pay the ordinary course

 24   operating expenses of Debtor’s estate solely in accordance with the Budget (including all terms and

 25   conditions set forth therein), subject to the Permitted Variance.
 26          14.     Limitations on Use of Proceeds and Cash Collateral. The Trustee shall notify Huron
 27
      Consulting Group (“Huron”), via email to both mkehl@huronconsultinggroup.com and
 28                                         - 11 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0048
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 49 12 of 117
                                                          40


  1   azughayer@huronconsultinggroup.com, of any payments that exceed $7,500 not less than 36 hours

  2   prior to initiating such payment (a “Proposed Payment”). If Huron does not object to the Proposed
  3   Payment within 36 hours by email to the Trustee at michael.mcconnell@kellyhart.com, the Trustee
  4
      may proceed to make such payment. Should Huron object to the Proposed Payment, such payment
  5
      shall not be made without further order of the Court. The Trustee and UBS consent to judicial
  6
      intervention on an expedited basis to determine whether such Proposed Payment may proceed. Any
  7

  8   payments to be made under the Budget to Santa Barbara, departments or agencies of the County of

  9   Santa Barbara, and the Santa Barbara County Air Pollution Control District (the “APCD”) must be

 10   approved by Huron. If approved, such payments shall be made timely in accordance with the
 11
      Budget. For the avoidance of doubt, no payments shall be made to GIT pursuant to this Final Order
 12
      for prepetition work or claims other than reimbursement with regard to the Debtor’s employees.
 13
      None of the Cash Collateral or the proceeds of the Facility, subject only to the Investigation Budget
 14
      (as defined below), shall be used (i) to challenge UBS’s claims and/or liens or (ii) to prevent or
 15

 16   hinder UBS from exercising its rights or remedies.

 17          15.     Absent further order of the Court or written consent of UBS for payments
 18   specifically designated as a royalty payment or surface lease payment to an insider or affiliate,
 19
      neither Debtor nor the Trustee shall make the following payments directly or indirectly: (i) any
 20
      royalty payments or surface lease payments to insiders or affiliates of the Debtor or (ii) any payment
 21
      of professional fees for the Debtor or any committee, but the Trustee shall hold any such payments
 22

 23   provided for in the Budget in an interest-bearing escrow or segregated account. All such issues are

 24   expressly reserved for future determination. The Budget includes certain items for accounting

 25   purposes only; this Final Order does not permit payment of these items. Notwithstanding anything
 26   to the contrary, the proceeds of the Facility and Cash Collateral shall only be used to pay those
 27
      items in the Budget that have been specifically approved by UBS or Huron and to escrow payments
 28                                                   - 12 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                   0049
Case 9:19-bk-11573-MB         Doc 976
                                  572 Filed 05/05/20
                                            11/27/19 Entered 05/05/20
                                                               11/27/19 17:20:26
                                                                        14:00:16                 Desc
                              Main
                               MainDocument
                                    Document Page 50 13 of 117
                                                           40


  1   as set forth above. For the avoidance of doubt, neither the Debtor nor the Trustee has any authority

  2   to make, directly or indirectly, any (i) insider or affiliate royalty payments; (ii) insider or affiliate
  3   surface lease payments; (iii) professional fee payments, except payments authorized for the
  4
      Trustee’s professionals or Committee’s professionals under this Final Order; or (iv) other payments
  5
      which are listed below the line in the Budget for accounting purposes but not authorized by this
  6
      Final Order, regardless of whether any such payments listed in (i)-(iv) are included in the Budget.
  7

  8           16.     Carve-Out. There shall be a subordination of the Financing Liens and Financing

  9   Superpriority Claim granted to UBS AG, Stamford Branch on the Collateral, and the Adequate

 10   Protection Liens (as defined below) granted to UBS AG, London Branch on the Post-Petition
 11
      Collateral and GLR on the Prepetition Collateral, and Adequate Protection Superpriority Claim (as
 12
      defined below) granted to UBS AG, London Branch on the Post-Petition Collateral for the
 13
      aggregate amount of reasonable professional fees and expenses for the Trustee’s professionals,
 14
      provided that such amount for the Trustee’s professionals shall not exceed 25% of the amounts set
 15

 16   forth in the Budget and accrued prior to occurrence of an Event of Default (the “Carve-Out”). If,

 17   for any reason, any portion of the sum of $70,000 budgeted for the Committee’s professionals (up
 18   to $50,000 of which is for the Committee’s Investigation Budget (as defined below)) is not funded
 19
      to an escrowed account by the Trustee pursuant to paragraph 10 hereof, then such amount shall also
 20
      constitute a part of the Carve-Out. Notwithstanding the foregoing, following the occurrence of an
 21
      Event of Default, the Carve-Out shall include any withheld portion of the fees and expenses for the
 22

 23   Trustee’s professionals accrued prior to such date and set forth in the Budget, and an additional

 24   amount not exceed $15,000 in the aggregate from and after a written notice of default. It is the

 25   intention of this Final Order that the combination of the escrowed amounts under paragraph 10 plus
 26   the Carve-Out equals 100% of the Budgeted fees and expenses for the Committee’s professionals
 27
      and 125% of the Budgeted fees and expenses for the Trustee’s professionals accrued prior to an
 28                                             - 13 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                      0050
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16               Desc
                             Main
                              MainDocument
                                   Document Page 51 14 of 117
                                                          40


  1   Event of Default plus the $15,000 provided in the prior sentence after a written notice of default, if

  2   applicable. All such professionals having consented to the differential mechanics. Nothing in this
  3   Final Order shall be construed to impair the ability of UBS to object to any fees, expenses,
  4
      reimbursements, or compensation sought by the Trustee. The Carve-Out shall not be used to
  5
      investigate or commence or continue any action or proceeding against UBS, subject only to the
  6
      Investigation Budget (as defined below).
  7

  8          17.     Reporting Requirements. As a condition to use funds advanced under the Facility

  9   and Cash Collateral, the Trustee shall provide to UBS and the Committee a variance report

 10   reasonably acceptable to UBS on a weekly basis during the period for which use of such funds and
 11
      Cash Collateral is permitted under this Final Order and any subsequent order, which shall be
 12
      delivered by the Wednesday of the following week. Reporting of monthly sales revenue shall be
 13
      no later than 5 business days following the end of the month. In addition, the Trustee and its
 14
      representatives and agents shall provide to UBS and the Committee weekly reports, oral and/or
 15

 16   written, regarding the status of operations and financial matters as well as any additional

 17   information reasonably requested by UBS.
 18          18.     Additional Covenants.
 19
             (i)     No later than November 18, 2019, the Trustee shall file an application in form and
 20                  substance reasonably acceptable to UBS to retain persons acceptable to UBS on
                     terms acceptable to UBS to provide a reserve report regarding the Debtor’s
 21                  hydrocarbon assets.
 22          (ii)    No later than November 18, 2019, the Trustee shall file an application in form and
                     substance reasonably acceptable to UBS to retain persons acceptable to UBS on
 23
                     terms acceptable to UBS to conduct a Phase I environmental study regarding the
 24                  Debtor’s hydrocarbon assets and operations.

 25          (iii)   On or before November 18, 2019, the Trustee shall provide one or more reports to
                     UBS as to the Trustee’s efforts to stabilize and improve Debtor’s operations and
 26                  revenues, including efforts to maximize sale revenues for the benefit of the estate.
 27

 28                                                   - 14 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                   0051
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 52 15 of 117
                                                          40


  1          (iv)    No later than November 18, 2019, the Trustee shall provide UBS with a 13-week
                     cash flow budget in form and substance reasonably acceptable to UBS.
  2
             (v)     The Debtor shall obtain and collect a minimum monthly sales revenue of $750,000,
  3                  measured as of the last day of each month.
  4          19.     Adequate Protection. UBS AG, London Branch is entitled, pursuant to 11 U.S.C.
  5
      §§ 361 and 363(e), to adequate protection from any diminution in value of its interests in the
  6
      collateral securing the Prepetition Obligations, including the Cash Collateral (collectively, the
  7
      “Prepetition Collateral”), including, without limitation, any such diminution resulting from use by
  8

  9   Debtor or the Trustee of Cash Collateral and any other collateral, and the imposition of the

 10   automatic stay pursuant to 11 U.S.C. § 362 (such diminution in value the “Adequate Protection

 11   Obligations”). Based on the Court’s prior findings regarding the value of Prepetition Collateral in
 12
      connection with the Cash Collateral hearings, Santa Barbara is adequately protected for priming
 13
      and use of Cash Collateral under this Final Order.
 14
             20.     Adequate Protection – Replacement and Additional Liens. As partial adequate
 15
      protection for the Adequate Protection Obligations, effective upon the commencement of this case
 16

 17   and without the necessity of the execution by Debtor, the Trustee or UBS AG, London Branch of

 18   any mortgages, security agreements, pledge agreements, financing statements or otherwise, the
 19   following additional and replacement security interests and liens are hereby granted to UBS AG,
 20
      London Branch (the “Senior Adequate Protection Liens”), subject only to (i) liens on the Collateral
 21
      in favor of UBS AG, Stamford Branch to secure the Obligations, (ii) valid and perfected non-
 22
      avoidable liens in existence on the Petition Date that are senior in priority to the liens securing the
 23

 24   prepetition claims of UBS AG, London Branch, and (iii) valid liens in existence on the Petition

 25   Date that are perfected subsequent to the Petition Date as permitted by 11 U.S.C. § 546(b) that are

 26   senior in priority to the liens securing the prepetition claims of UBS AG, London Branch (subject
 27   to the limitation set forth in paragraph 38 below) ((i)–(iii) collectively, the “Permitted Liens”): (a)
 28                                                   - 15 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0052
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 53 16 of 117
                                                          40


  1   to the full extent of any diminution in value of the Prepetition Collateral, a perfected first priority

  2   senior security interest in and lien upon all cash of Debtor and any investment of the funds of
  3   Debtor, whether existing on the Petition Date or thereafter acquired as of the date hereof and as of
  4
      the Petition Date; and (b) to the full extent of any diminution in value of the Prepetition Collateral,
  5
      a perfected first priority senior security interest in and lien upon all other pre- and post-petition
  6
      property of Debtor, whether existing on the Petition Date or thereafter acquired, including, without
  7

  8   limitation, all accounts, cash, Cash Collateral, deposit accounts, chattel paper, instruments,

  9   documents, investment property, supporting obligations, customer lists, letter of credit rights,

 10   inventory, fixtures, equipment, general intangibles, goods, patents, copyrights and trademarks as
 11
      well as all products and proceeds of any of the foregoing and books and records relating to any of
 12
      the foregoing and to Debtor’s business and the proceeds of all of the foregoing (collectively, the
 13
      “Post-Petition Collateral”). For the avoidance of doubt, in accordance with paragraph 24 of this
 14
      Final Order, the Senior Adequate Protection Liens granted herein shall not attach to avoidance
 15

 16   claims of the estate or proceeds thereof. The Senior Adequate Protection Liens granted under this

 17   Final Order shall be junior only to the Permitted Liens and the Carve-Out.
 18          21.     GLR, LLC (“GLR”) shall be entitled to, as adequate protection for its interest in
 19
      Prepetition Collateral, effective upon the appointment of the Trustee and without the necessity of
 20
      the execution by Debtor, the Trustee or GLR of any mortgages, security agreements, pledge
 21
      agreements, financing statements or otherwise, the following additional and replacement security
 22

 23   interests and liens which are hereby granted to GLR (the “Junior Adequate Protection Liens” and

 24   together with the Senior Adequate Protection Liens, the “Adequate Protection Liens”), subject only

 25   to the Permitted Liens to the full extent of any diminution in value of the Prepetition Collateral, and
 26   only to the extent of the validity, priority, and enforceability of GLR’s prepetition lien in the
 27
      Prepetition Collateral, a perfected replacement security interest in and lien upon the Prepetition
 28                                                 - 16 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0053
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 54 17 of 117
                                                          40


  1   Collateral and all proceeds thereof, whether existing on the Petition Date or thereafter acquired.

  2   For the avoidance of doubt, in accordance with paragraph 24 of this Final Order, the Junior
  3   Adequate Protection Liens granted herein shall not attach to avoidance claims of the estate or
  4
      proceeds thereof. The Junior Adequate Protection Liens shall be junior only to the Permitted Liens,
  5
      the Carve-Out, and the Senior Adequate Protection Liens.
  6
             22.     Adequate Protection for the Use of Cash Collateral – Superpriority Claim. To the
  7

  8   extent the Post-Petition Collateral granted to UBS AG, London Branch herein does not provide

  9   adequate protection of its interests in the Cash Collateral, the Adequate Protection Obligations shall

 10   constitute a super-priority administrative expense claim under Section 507(b) of the Bankruptcy
 11
      Code (“Adequate Protection Superpriority Claim”). The Adequate Protection Superpriority Claim
 12
      shall have priority over all administrative expenses of any kind or any subsequently filed
 13
      bankruptcy case under any Chapter of the Bankruptcy Code in any court of competent jurisdiction,
 14
      including such administrative expenses of the kinds specified in, or allowable under, Sections 105,
 15

 16   326, 330, 331, 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code, subject only to the

 17   Financing Superpriority Claim and the Carve-Out. Additionally, no: (i) costs or expenses of
 18   administration which have been or may be incurred (a) in the Chapter 11 Case; (b) after conversion
 19
      of the Chapter 11 Case to a case proceeding under Chapter 7 of the Bankruptcy Code, or (c) in any
 20
      other proceeding related hereto; and/or (ii) priority claims as defined in Section 507(a) of the
 21
      Bankruptcy Code are, or will be, senior to or pari passu with the Adequate Protection Superpriority
 22

 23   Claim other than the Financing Superpriority Claim and the Carve-Out. For the avoidance of doubt,

 24   in accordance with paragraph 24 of this Final Order, the Adequate Protection Superpriority Claims

 25   granted herein shall not attach to avoidance claims of the estate or proceeds thereof.
 26          23.     Perfection of Adequate Protection Liens. This Final Order shall be deemed to grant
 27
      and perfect, and be sufficient and conclusive evidence of the validity, perfection and priority of the
 28                                                  - 17 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                   0054
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 55 18 of 117
                                                          40


  1   Adequate Protection Liens as of the Petition Date. UBS AG, London Branch may, but shall not be

  2   required, to file or record financing statements, mortgages, notices of lien, or similar instruments
  3   in any jurisdiction or take any other action in order to validate and perfect the Adequate Protection
  4
      Liens granted to them pursuant to this Final Order, and the stay imposed under section 362 of the
  5
      Bankruptcy Code is hereby modified solely to permit the same. If UBS AG, London Branch shall,
  6
      in its sole discretion, choose to file such financing statements, mortgages, notices of lien or similar
  7

  8   instruments or otherwise confirm perfection of and the Adequate Protection Liens, the Adequate

  9   Protection Liens granted herein shall be deemed perfected at the time and on the date of entry of

 10   this Final Order. Upon request by UBS AG, London Branch, the Trustee is authorized, without the
 11
      further consent of any party, to take any actions and to execute and deliver such instruments as may
 12
      be necessary to enable UBS AG, London Branch to further perfect, preserve and enforce the
 13
      Adequate Protection Liens granted to UBS AG, London Branch by this Final Order.
 14
             24.     The Adequate Protection Liens granted by this Final Order and the Adequate
 15

 16   Protection Superpriority Claim granted by this Final Order shall not attach to avoidance claims of

 17   the estate or proceeds thereof. For the avoidance of doubt, nothing in this Final Order shall prevent
 18   UBS from asserting claims against or participating in such claims or proceeds under any other basis,
 19
      including with respect to the Financing Liens. Without limiting the foregoing, this provision shall
 20
      not be retroactive, such that nothing in the Final Order shall alter or change the status of, or impose
 21
      any limitation or agreement on, any lien or claim against such avoidance actions of proceeds thereof
 22

 23   with regard to use of Prepetition Collateral or Cash Collateral granted by any order entered in this

 24   case prior to the date hereof. Nothing herein shall impair or modify UBS AG, London Branch’s

 25   rights to seek additional adequate protection pursuant to section 507(b) of the Bankruptcy Code in
 26   the event that the adequate protection provided to UBS AG, London Branch hereunder is
 27

 28                                                   - 18 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0055
Case 9:19-bk-11573-MB          Doc 976
                                   572 Filed 05/05/20
                                             11/27/19 Entered 05/05/20
                                                                11/27/19 17:20:26
                                                                         14:00:16              Desc
                               Main
                                MainDocument
                                     Document Page 56 19 of 117
                                                            40


  1   insufficient to compensate for any diminution in value of its interests in the Cash Collateral or any

  2   other Prepetition Collateral during this case or any successor case.
  3            25.     Termination of Cash Collateral Use. On the Termination Date, the Trustee’s right
  4
      to use the Cash Collateral on the terms and conditions set forth in this Final Order shall terminate
  5
      automatically.    By written agreement, UBS AG, London Branch may agree to waive such
  6
      termination in full or permit only limited use of Cash Collateral in any manner following such
  7

  8   event.

  9            26.     Budget Amendments. UBS may, but is not required to, by written agreement,

 10   amend the Budget, including to, among other things, extend the date through which Cash Collateral
 11
      may be used and to increase the amount of Cash Collateral that may be used thereunder; provided,
 12
      however, that any amendment to the Budget made pursuant to the authority set forth in this Final
 13
      Order shall be subject to the following conditions and limitations:
 14
                       (a) any such amendment shall not alter the nature and types of payments that were
 15

 16                         authorized under this Final Order; and

 17                    (b) any such amendment shall require the consent of the Trustee.
 18   The foregoing conditions and limitations are intended to apply only to consensual changes to the
 19
      Budget that are made pursuant to the authority of this Final Order.
 20
               27.     Upon entry of a written amendment in compliance with the foregoing, the new
 21
      agreed budget shall constitute the Budget for all purposes under this Final Order and the Credit
 22

 23   Agreement.

 24            28.     Promptly following the amendment of the Budget in accordance with the foregoing,

 25   the Trustee shall promptly file notice with this Court, and provide notice of such entry to all parties
 26   entitled to notice.
 27

 28                                                    - 19 -
                FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                   CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0056
Case 9:19-bk-11573-MB         Doc 976
                                  572 Filed 05/05/20
                                            11/27/19 Entered 05/05/20
                                                               11/27/19 17:20:26
                                                                        14:00:16             Desc
                              Main
                               MainDocument
                                    Document Page 57 20 of 117
                                                           40


  1          29.       Reservation of Rights. The right of the Trustee to seek additional or different use

  2   of Cash Collateral is specifically preserved, provided that upon filing of any such request, UBS
  3   AG, London Branch may by written notice terminate authorization to use Cash Collateral pursuant
  4
      to this Final Order, or may agree to permit only use of Cash Collateral in any limited manner
  5
      following such event; provided, however, any action seeking additional or different use of Cash
  6
      Collateral without the express written consent of UBS shall immediately result in the occurrence
  7

  8   of the Termination Date.

  9          30.       Remedies on Event of Default. If an Event of Default occurs, UBS AG, Stamford

 10   Branch shall have the right without any notice of further order of the Court to take any and all
 11
      actions and pursue all remedies permitted under the Credit Agreement and applicable law in
 12
      response to such Event of Default, subject to the requirements of paragraph 31 below. UBS AG,
 13
      Stamford Branch shall have the right to exercise any remedies under the Credit Agreement and
 14
      applicable law on five days’ notice to the Trustee, the Committee, the United States Trustee, and
 15

 16   Santa Barbara.

 17          31.       The automatic stay of section 362(a) of the Bankruptcy Code shall be and hereby is
 18   modified and vacated without further order, notice or application to the Court to the extent
 19
      necessary to allow UBS to perform any act authorized by this Final Order. If an Event of Default
 20
      occurs, UBS AG, Stamford Branch shall have the right to seek an order on five days’ notice to the
 21
      Trustee, the Committee, the United States Trustee, and Santa Barbara lifting the automatic stay to
 22

 23   permit UBS AG, Stamford Branch to foreclose on the Collateral or alternatively, compelling the

 24   Trustee to sell the Collateral pursuant to section 363(b) of the Bankruptcy Code. Such motion may

 25   be accompanied by an affidavit on behalf of UBS AG, Stamford Branch stating that an Event of
 26   Default has occurred and setting forth the facts of such Event of Default. Any party opposing the
 27

 28                                                   - 20 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                 0057
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 58 21 of 117
                                                          40


  1   relief requested by UBS AG, Stamford Branch shall have the burden of proof why the automatic

  2   stay should not be lifted with respect to the Collateral.
  3          32.     Further Assurances. No further actions shall be required to reflect the Financing
  4
      Liens or Adequate Protection Liens granted to UBS or the Obligations or Adequate Protection
  5
      Obligations incurred by the Trustee or the Debtor. Notwithstanding the foregoing, the Trustee and
  6
      UBS are granted authority to take any such actions and execute any such documents as they may
  7

  8   deem appropriate to reflect the Financing Liens and the Adequate Protection Liens granted to UBS

  9   or the Obligations incurred by the Trustee or the Debtor, including without limitation execution

 10   and delivery of one or more notes, deeds of trust, financing agreements and all other actions as
 11
      UBS may reasonably request.
 12
             33.     Section 506(c) Waiver. All rights of the Debtor, the Trustee, and the estate to
 13
      surcharge the collateral of UBS are hereby waived for rights accruing during the period that the
 14
      Trustee receives advances or is authorized to use Cash Collateral pursuant to this Final Order or
 15

 16   the Credit Agreement, provided that, as consideration for such waiver, the Trustee shall be

 17   authorized to obtain advances and use Cash Collateral for expenses in the Budget prior to any Event
 18   of Default or Termination Date, and further provided that the waiver shall apply whether or not the
 19
      Trustee actually uses such advance or Cash Collateral for a specific expense set forth in the Budget
 20
      or uses them for another purpose so long as such funds are actually disbursed by the Trustee.
 21
             34.     Right to Credit Bid. UBS shall have the right to credit bid up to the full amount of
 22

 23   its outstanding Obligations and Prepetition Obligations in connection with any sale of the Debtor’s

 24   assets, the Prepetition Collateral, the Post-Petition Collateral or the Collateral under section 363 of

 25   the Bankruptcy Code. If UBS transfers all or any portion of its claims, the right of the transferee
 26   to credit bid shall remain subject to a challenge “for cause” under section 363(k) of the Bankruptcy
 27
      Code solely based upon the transfer, the actions of the transferee, or events arising after such
 28                                               - 21 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0058
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                 Desc
                             Main
                              MainDocument
                                   Document Page 59 22 of 117
                                                          40


  1   transfer. All defenses to any such challenge to the credit bid rights of a transferee are preserved.

  2   Nothing herein shall constitute consent by UBS to any sale of such assets, Prepetition Collateral,
  3   the Post-Petition Collateral or the Collateral.
  4
             35.     Successors and Assigns. The provisions of this Final Order shall be binding upon
  5
      UBS, the Debtor, the Trustee and their respective successors and assigns (including any other
  6
      trustee hereinafter appointed or elected for the Debtor’s estate) and inure to the benefit of UBS, the
  7

  8   Trustee and the Debtor and their respective successors and assigns.

  9          36.     Compliance with Laws. Nothing in this Final Order or the Budget shall permit the

 10   Debtor or the Trustee to violate 28 U.S.C. § 959(b), and nothing in this Final Order or the Budget
 11
      shall in any way diminish the obligation of any entity, including the Debtor and the Trustee, to
 12
      comply with environmental laws.
 13
             37.     Priority. Except as set forth herein with respect to the Financing Liens, nothing in
 14
      this Final Order shall determine or effect the relative priority of any senior prepetition lien or post-
 15

 16   petition lien, and all rights are expressly reserved in that regard. All rights are expressly reserved

 17   with respect to whether any asset is cash collateral for any entity other than UBS and thus any
 18   entitlement of such other entities to adequate protection, including without limitation any
 19
      superpriority claim.
 20
             38.     To the extent Santa Barbara has valid, senior, perfected, and non-avoidable liens for
 21
      ad valorem taxes, penalties, interest, and attorneys’ fees under applicable law, the Financing Liens
 22

 23   and Adequate Protection Liens granted to secure Obligations incurred under the Facility after the

 24   Final Hearing on November 21, 2019 in accordance with this Final Order shall be junior in priority

 25   and subject to such valid, senior, perfected, and non-avoidable ad valorem tax liens in favor of
 26   Santa Barbara only to the extent of such lien on the Collateral. For the avoidance of doubt, the
 27
      Financing Liens, Financing Superpriority Claim, Adequate Protection Liens, and the Adequate
 28                                               - 22 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                     0059
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                 Desc
                             Main
                              MainDocument
                                   Document Page 60 23 of 117
                                                          40


  1   Protection Superpriority Claim granted to UBS AG, Stamford Branch under the Second Interim

  2   Order to secure all Obligations advanced by UBS AG, Stamford Branch pursuant to the Interim
  3   Order and Second Interim Order prior to November 21, 2019 are valid, perfected and enforceable
  4
      first priority priming and senior liens on all the Collateral that are superior to all other prepetition
  5
      or post-petition liens, claims or security interests in favor of any other lienholder (including any
  6
      valid, perfected, enforceable and non-avoidable ad valorem tax liens), other than the Carve-Out.
  7

  8   Nothing in this Final Order shall determine the priority, amount, and extent of the Santa Barbara

  9   ad valorem tax liens or claims. All rights with regard to priority, amount, and extent of the Santa

 10   Barbara tax liens or claims are fully preserved.
 11
             39.     Effect of Final Order. If any or all of the provisions of this Final Order are hereafter
 12
      reversed, modified, vacated or stayed, such reversal, modification, vacatur or stay, shall not affect
 13
      (i) the validity of any Adequate Protection Obligations incurred before the actual receipt of written
 14
      notice by UBS AG, London Branch of the effective date of such reversal, modification, vacatur or
 15

 16   stay or (ii) the validity or enforceability of any lien or priority authorized or created hereby.

 17   Notwithstanding any such reversal, modification, vacatur or stay, any use of the Facility proceeds
 18   or Cash Collateral or Obligations or Adequate Protection Obligations incurred by Debtor or the
 19
      Trustee to UBS before the actual receipt of written notice by UBS of the effective date of such
 20
      reversal, modification, vacatur or stay, shall be governed in all respects by the original provisions
 21
      of this Final Order, and UBS shall be entitled to all the rights, remedies, privileges and benefits
 22

 23   granted in section 363(m) of the Bankruptcy Code and this Final Order with respect to all uses of

 24   the Facility proceeds or Cash Collateral and the Obligations or Adequate Protection Obligations.

 25          40.     Except as expressly provided in this Final Order, the Financing Liens, the
 26   Superpriority Claims, the Adequate Protection Liens, the Adequate Protection Superpriority Claims
 27
      and all other rights and remedies of UBS granted by the provisions of this Final Order shall survive,
 28                                                  - 23 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                     0060
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 61 24 of 117
                                                          40


  1   and shall not be modified, impaired or discharged by (i) the entry of an order converting the case

  2   to a case under chapter 7, dismissing of the case, or by any other act or omission or (ii) the entry of
  3   an order confirming a plan in the case. The terms and provisions of this Final Order shall continue
  4
      in this case, or in any superseding chapter 7 case under the Bankruptcy Code, and the Financing
  5
      Liens, the Superpriority Claims, the Adequate Protection Liens, the Adequate Protection
  6
      Superpriority Claims, and all other rights and remedies of UBS granted by the provisions of this
  7

  8   Final Order shall continue in full force and effect until the Obligations and the Adequate Protection

  9   Obligations are indefeasibly paid in full.

 10          41.     Findings of Fact and Conclusions of Law. This Final Order shall constitute findings
 11
      of fact and conclusions of law of the Court and shall take effect immediately upon execution hereof.
 12
             42.     Filing. This Final Order may be filed in any state or local jurisdiction in order to
 13
      evidence and perfect UBS’s liens and security interests, as granted and confirmed herein. At the
 14
      request of UBS’s counsel, the clerk of court shall issue a certified copy of this Final Order and shall
 15

 16   execute such other certificates or affidavits of authenticity as may be reasonably necessary to put

 17   this Final Order in a form that may be accepted by the applicable filing office.
 18          43.     Business Judgment and Good Faith Pursuant to Section 364(e) of the Bankruptcy
 19
      Code. The terms of the Facility, Credit Agreement, and this Final Order were negotiated in good
 20
      faith and at arms’ length among the Trustee and UBS. Financing provided under the Facility and
 21
      the Credit Agreement shall be deemed to have been extended in good faith and for valid business
 22

 23   purposes and uses, within the meaning of section 364(e) of the Bankruptcy Code.

 24          44.     Stipulations. Effective upon the expiration of the Challenge Period (as defined

 25   below), the Trustee will be deemed to have admitted, acknowledged, agreed and stipulated that: (i)
 26   the amount due to UBS under the Prepetition Credit Agreements, as of June 30, 2019, is
 27
      approximately $127 million, plus such allowable interest, fees and charges as may accrue
 28                                             - 24 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                    0061
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16                Desc
                             Main
                              MainDocument
                                   Document Page 62 25 of 117
                                                          40


  1   thereafter; (ii) the Prepetition Obligations constitute legal, valid, enforceable and binding

  2   obligations of the Debtor; (iii) no offsets, defenses or counterclaims to the Prepetition Obligations
  3   exist; (iv) no portion of the Prepetition Obligations is subject to avoidance, disallowance, reduction
  4
      or subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (v) the
  5
      Prepetition Credit Agreements are valid and enforceable by UBS AG, London Branch against the
  6
      Debtor; (vi) the liens and security interests in the Prepetition Collateral securing the Prepetition
  7

  8   Obligations (the “Prepetition Liens”) were perfected as of the Petition Date and constitute legal,

  9   valid, binding, enforceable and perfected liens in and to the Prepetition Collateral and are not

 10   subject to avoidance, reduction, disallowance, disgorgement, counterclaim, surcharge or
 11
      subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law, and such liens
 12
      had priority over any and all other liens on the Prepetition Collateral, subject only to certain liens
 13
      expressly permitted by the Prepetition Credit Agreements (to the extent any such permitted liens
 14
      were legal, valid, properly perfected, non-avoidable and senior in priority to the Prepetition Liens
 15

 16   as of the Petition Date or thereafter pursuant to section 546(b) of the Bankruptcy Code); (vii) the

 17   Prepetition Obligations constitute allowed secured claims against the Debtor’s estate to the extent
 18   of the Collateral; and (viii) the Debtor and its estate have no claim, objection, challenge or cause
 19
      of action against UBS or any of its affiliates, parents, subsidiaries, partners, controlling persons,
 20
      agents, attorneys, advisors, professionals, officers, directors and employees, whether arising under
 21
      applicable state or federal law (including, without limitation, any recharacterization, subordination,
 22

 23   avoidance or other claims arising under or pursuant to sections 105, 510 or 542 through 553 of the

 24   Bankruptcy Code), in connection with any of the Prepetition Credit Agreements (or the transactions

 25   contemplated thereunder), the Prepetition Obligations or the Prepetition Liens, including without
 26   limitation, any right to assert any disgorgement or recovery.
 27

 28                                                   - 25 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                   0062
Case 9:19-bk-11573-MB        Doc 976
                                 572 Filed 05/05/20
                                           11/27/19 Entered 05/05/20
                                                              11/27/19 17:20:26
                                                                       14:00:16               Desc
                             Main
                              MainDocument
                                   Document Page 63 26 of 117
                                                          40


  1          45.     Effect of Stipulations on Third Parties. The stipulations, admissions, agreements

  2   and releases contained in this Final Order shall be binding upon all other parties in interest,
  3   including, without limitation, any statutory or non-statutory committees appointed or formed in this
  4
      case, and any other person or entity acting or seeking to act on behalf of the Debtor’s estate,
  5
      including the Trustee in all circumstances and for all purposes unless: (a) any party in interest
  6
      (subject in all respects to any agreement or applicable law that may limit or affect such entity’s
  7

  8   right or ability to do so), in each case, with requisite standing granted by the Court or, in the case

  9   of the Committee, upon the filing of a motion seeking such standing, has timely and properly filed

 10   an adversary proceeding, contested matter, or as to the Committee, motion seeking standing
 11
      (subject to the limitations contained herein) by no later than a date that is the later of (i) January
 12
      13, 2020; (ii) any later date agreed to by UBS AG, London Branch in writing in its sole discretion;
 13
      and (iii) any such later date ordered by the Court for good cause shown after notice and an
 14
      opportunity to be heard, provided that the motion seeking such relief is filed before the expiration
 15

 16   of any applicable period as set forth in clauses (i)–(iii) of this sentence (the “Challenge Period”),

 17   (A) objecting to or challenging the validity, perfection, enforceability, priority or extent of the
 18   Prepetition Obligations, or (B) otherwise asserting or prosecuting any action for preferences,
 19
      fraudulent transfers or conveyances, other avoidance power claims through or on behalf of the
 20
      Debtor’s estate against UBS AG, London Branch (collectively, the “Challenge Proceeding”); and
 21
      (b) there is a final non-appealable order in favor of the plaintiff sustaining any such Challenge
 22

 23   Proceeding; provided, however, that any pleadings filed in connection with any Challenge

 24   Proceeding shall set forth with specificity the basis for such challenge or claim and any challenges

 25   or claims not so specified prior to the expiration of the Challenge Period shall be deemed forever,
 26   waived, released and barred. If any such Challenge Proceeding is timely filed during the Challenge
 27
      Period, such filing shall immediately result in the occurrence of the Termination Date.
 28                                                   - 26 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                   0063
Case 9:19-bk-11573-MB         Doc 976
                                  572 Filed 05/05/20
                                            11/27/19 Entered 05/05/20
                                                               11/27/19 17:20:26
                                                                        14:00:16                 Desc
                              Main
                               MainDocument
                                    Document Page 64 27 of 117
                                                           40


  1           46.     If no such Challenge Proceeding is timely and properly filed during the Challenge

  2   Period or the Court does not rule in favor of the plaintiff in any such proceeding: (i) any and all
  3   Challenge Proceedings or potential Challenge Proceedings shall be deemed to be forever waived
  4
      and barred; (ii) all stipulations, admissions, agreements and releases contained in this Final Order
  5
      shall be irrevocably and forever binding on all parties in interest; (iii) the Prepetition Liens shall be
  6
      deemed to constitute valid, binding, and enforceable encumbrances, and not subject to avoidance
  7

  8   pursuant to the Bankruptcy Code or applicable non-bankruptcy law; and (iv) the Debtor shall be

  9   deemed to have released, waived and discharged UBS AG, London Branch from any and all

 10   obligations and liabilities to the Debtor and from any and all claims, counterclaims, demands, debts,
 11
      accounts, contracts, liabilities, actions and causes of action arising prior to the Petition Date.
 12
              47.     If any such Challenge Proceeding is timely filed during the Challenge Period, the
 13
      stipulations, admissions, agreements and releases contained in this Final Order shall nonetheless
 14
      remain binding and preclusive on all persons and entities, except to the extent that such stipulations,
 15

 16   admissions, agreements and releases were expressly and successfully challenged in such Challenge

 17   Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction. UBS
 18   AG, London Branch reserves all of its rights to contest on any grounds any Challenge Proceeding.
 19
      Nothing in this Final Order vests or confers on any Person (as defined in the Bankruptcy Code),
 20
      including any statutory or non-statutory committees appointed or formed in this case, standing or
 21
      authority to pursue any claim or cause of action belonging to the Debtor or its estate.
 22

 23           48.     The Trustee may use the funds advanced under the Facility to investigate (i) the

 24   claims and liens of UBS AG, London Branch and (ii) potential claims, counterclaims, causes of

 25   action or defenses against UBS AG, London Branch; provided that no more than an aggregate of
 26   $5,000 of the funds advanced under the Facility may be used by the Trustee in respect of any such
 27
      investigation (the “Trustee’s Investigation Budget”) and $50,000 of the funds advanced under the
 28                                                 - 27 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                      0064
Case 9:19-bk-11573-MB         Doc 976
                                  572 Filed 05/05/20
                                            11/27/19 Entered 05/05/20
                                                               11/27/19 17:20:26
                                                                        14:00:16            Desc
                              Main
                               MainDocument
                                    Document Page 65 28 of 117
                                                           40


  1   Facility may be used by the Committee in respect of any such investigation (the “Committee’s

  2   Investigation Budget” and together with the Trustee’s Investigation Budget, the “Investigation
  3   Budget”). The Committee’s Investigation Budget represents the total amount of funds advanced
  4
      under the Facility that may be used by the Committee in respect of any such investigation during
  5
      this bankruptcy case.
  6
              49.    No Stay. There is no stay of this Final Order, including no stay pursuant to Federal
  7

  8   Rule of Bankruptcy Procedure 6004(h) (to the extent applicable).

  9                                                     ###

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23
      Date: November 27, 2019
 24

 25

 26
 27

 28                                                 - 28 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                                0065
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 66 29 of 117
                                                     40




                                                                                0066
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 67 30 of 117
                                                     40




                                                                                0067
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 68 31 of 117
                                                     40

                              EXHIBIT 1




                                                                                0068
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 69 32 of 117
                                                     40




                                                                                0069
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 70 33 of 117
                                                     40




                                                                                0070
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 71 34 of 117
                                                     40




                                                                                0071
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 72 35 of 117
                                                     40




                                                                                0072
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 73 36 of 117
                                                     40




                                                                                0073
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 74 37 of 117
                                                     40




                                                                                0074
Case 9:19-bk-11573-MB   Doc 976
                            572 Filed 05/05/20
                                      11/27/19 Entered 05/05/20
                                                         11/27/19 17:20:26
                                                                  14:00:16   Desc
                        Main
                         MainDocument
                              Document Page 75 38 of 117
                                                     40




                                                                                0075
Case 9:19-bk-11573-MB      Doc 976
                               572 Filed 05/05/20
                                         11/27/19 Entered 05/05/20
                                                            11/27/19 17:20:26
                                                                     14:00:16   Desc
                           Main
                            MainDocument
                                 Document Page 76 39 of 117
                                                        40


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12
      Agreed as to form only:
 13
      PACHULSKI STANG ZIEHL & JONES LLP
 14
      By:
 15
      Jeffrey N. Pomerantz
 16   Maxim B. Litvak
      10100 Santa Monica Blvd., 13th Floor
 17   Los Angeles, California 90067
      (310) 277-6910
 18   Email: jpomerantz@pszjlaw.com
 19           mlitvak@pszjlaw.com

 20   COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

 21
      SNOW SPENCE GREEN LLP
 22

 23   By:
      W. Ross Spence
 24   2929 Allen Parkway, Suite 2800
      Houston, Texas 77019
 25   (713) 335-4800
      Email: ross@snowspencelaw.com
 26
 27   ATTORNEYS FOR THE COUNTY OF SANTA BARBARA, CALIFORNIA; HARRY E.
      HAGEN, AS TREASURER-TAX COLLECTOR OF THE COUNTY OF SANTA
 28                                 - 29 -
              FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                 CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                   0076
Case 9:19-bk-11573-MB      Doc 976
                               572 Filed 05/05/20
                                         11/27/19 Entered 05/05/20
                                                            11/27/19 17:20:26
                                                                     14:00:16           Desc
                           Main
                            MainDocument
                                 Document Page 77 40 of 117
                                                        40


  1   BARBARA, CALIFORNIA; AND THE SANTA BARBARA COUNTY AIR POLLUTION
      CONTROL DISTRICT
  2

  3   Agreed as to form only, and shall not indicate that this Final Order satisfies condition under
  4   the Credit Agreement nor that the condition is waived:

  5   O’MELVENY & MYERS LLP

  6   By:
      Evan M. Jones
  7
      400 South Hope Street, 18th Floor
  8   Los Angeles, California 90071-2899
      (213) 430-6000
  9   Email: ejoines@omm.com

 10   ATTORNEYS FOR UBS AG, LONDON BRANCH AND UBS AG, STAMFORD BRANCH
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28                                               - 30 -
              FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                 CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
                                                                                            0077
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 78 of 117




                         EXHIBIT "2"

                                                                              0078
           Case 9:19-bk-11573-MB
           4;I? 12)1&<C&))-/+&83                        Doc 976
                                                        5G=      Filed 05/05/20
                                                            )/) 7BD?>             Entered (1'(1')1
                                                                       (1'(1')1 6FJ?H?>   05/05/20 17:20:26
                                                                                                   (02+,2)*                               Desc
                                                                                                                                          5?I=
                                                        Main Document
                                                         8;BF 5G=KE?FJ    Page  79 of 117
                                                                           9;A? ) G@ +).
  >WZZ W\ bVWa W\T]`[ObW]\ b] WRS\bWTg bVS QOaS5


  ?ZWidg cVbZ7 CPD    >Vi >Vcndc) DcX+

  Oc^iZY MiViZh =Vc`gjeiXn >djgi [dg i]Z7   Idgi]Zgc ?^hig^Xi d[
                                                                                                                                     " >]ZX` ^[ i]^h ^h Vc
  NR                  .6*0/524                                                                                                           VbZcYZY [^a^c\


J[[^X^Va Adgb /-3<,=
GLQNM\SN 7*85 7ZZN[Z ` FNJS JUM ENYZVUJS EYVWNY[_                                                                                                  ,-*,0

<WaQZ]aS OZZ ^`]^S`bg' `SOZ O\R ^S`a]\OZ' eVWQV bVS RSPb]` ]e\a ]` W\ eVWQV bVS RSPb]` VOa O\g ]bVS` ZSUOZ' S_cWbOPZS' ]` Tcbc`S W\bS`Sab) A\QZcRS
OZZ ^`]^S`bg W\ eVWQV bVS RSPb]` V]ZRa `WUVba O\R ^]eS`a SfS`QWaOPZS T]` bVS RSPb]`$a ]e\ PS\STWb) 8Za] W\QZcRS OaaSba O\R ^`]^S`bWSa eVWQV VOdS
\] P]]Y dOZcS' acQV Oa TcZZg RS^`SQWObSR OaaSba ]` OaaSba bVOb eS`S \]b QO^WbOZWhSR) A\ HQVSRcZS 8*9' ZWab O\g SfSQcb]`g Q]\b`OQba ]` c\Sf^W`SR
ZSOaSa) 8Za] ZWab bVS[ ]\ .1432>63 ,( +?31>=8;@ )87=;01=< 072 /73?95;32 -30<3< %ETTWQWOZ >]`[ -+1?&)
9S Oa Q][^ZSbS O\R OQQc`ObS Oa ^]aaWPZS) AT []`S a^OQS Wa \SSRSR' ObbOQV O aS^O`ObS aVSSb b] bVWa T]`[) 8b bVS b]^ ]T O\g ^OUSa ORRSR' e`WbS
bVS RSPb]`ja \O[S O\R QOaS \c[PS` %WT Y\]e\&) 8Za] WRS\bWTg bVS T]`[ O\R ZW\S \c[PS` b] eVWQV bVS ORRWbW]\OZ W\T]`[ObW]\ O^^ZWSa) AT O\
ORRWbW]\OZ aVSSb Wa ObbOQVSR' W\QZcRS bVS O[]c\ba T`][ bVS ObbOQV[S\b W\ bVS b]bOZ T]` bVS ^S`bW\S\b ^O`b)


>]` FO`b , bV`]cUV FO`b ,,' ZWab SOQV OaaSb c\RS` bVS O^^`]^`WObS QObSU]`g ]` ObbOQV aS^O`ObS ac^^]`bW\U aQVSRcZSa' acQV Oa O TWfSR OaaSb
aQVSRcZS ]` RS^`SQWObW]\ aQVSRcZS' bVOb UWdSa bVS RSbOWZa T]` SOQV OaaSb W\ O ^O`bWQcZO` QObSU]`g) BWab SOQV OaaSb ]\Zg ]\QS) A\ dOZcW\U bVS
RSPb]`ja W\bS`Sab' R] \]b RSRcQb bVS dOZcS ]T aSQc`SR QZOW[a) HSS bVS W\ab`cQbW]\a b] c\RS`abO\R bVS bS`[a caSR W\ bVWa T]`[)


EJY[ ,5     9JZQ JUM LJZQ NX\R]JSNU[Z

.+ <]Sa bVS RSPb]` VOdS O\g QOaV ]` QOaV S_cWdOZS\ba7

   "      Id+ Bd id KVgi /+
   "      SZh+ A^aa ^c i]Z ^c[dgbVi^dc WZadl+

    8ZZ QOaV ]` QOaV S_cWdOZS\ba ]e\SR ]` Q]\b`]ZZSR Pg bVS RSPb]`                                                                 ;c``S\b dOZcS ]T RSPb]`ja
                                                                                                                                   W\bS`Sab

/+ ;OaV ]\ VO\R                                                                                                                   "UUUUUUUUUUUUUUUUUUUUUU

0+ ;VSQYW\U' aOdW\Ua' []\Sg [O`YSb' ]` TW\O\QWOZ P`]YS`OUS OQQ]c\ba &>FGNSJHX CLL'

   IVbZ d[ ^chi^iji^dc &WVc` dg Wgd`ZgV\Z [^gb'                    NneZ d[ VXXdjci              GVhi 1 Y^\^ih d[ VXXdjci cjbWZg
         MZZ <iiVX]bZci
   0+.+ UUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUU UUUUUUUUUUUUUUUUUUUUUU                UUUU UUUU UUUU UUUU                 15)115+40
                                                                                                                                  "UUUUUUUUUUUUUUUUUUUUUU
   0+/+ UUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUU UUUUUUUUUUUUUUUUUUUUUU                UUUU UUUU UUUU UUUU               "UUUUUUUUUUUUUUUUUUUUUU


1+ EbVS` QOaV S_cWdOZS\ba &>FGNSJHX CLL'
   1+.+ UUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUU                     "UUUUUUUUUUUUUUUUUUUUUU
   1+/+ UUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUU                     "UUUUUUUUUUUUUUUUUUUUUU

2+ I]bOZ ]T FO`b ,                                                                                                                  20)115+40
                                                                                                                                  "UUUUUUUUUUUUUUUUUUUUUU
   <YY a^cZh / i]gdj\] 1 &^cXajY^c\ Vbdjcih dc Vcn VYY^i^dcVa h]ZZih'+ >den i]Z idiVa id a^cZ 5-+



EJY[ -5     ;NWVZR[Z JUM WYNWJ_TNU[Z

3+ <]Sa bVS RSPb]` VOdS O\g RS^]aWba ]` ^`S^Og[S\ba7

   "      Id+ Bd id KVgi 0+
   "      SZh+ A^aa ^c i]Z ^c[dgbVi^dc WZadl+
                                                                                                                                    ;c``S\b dOZcS ]T
                                                                                                                                    RSPb]`ja W\bS`Sab
4+ <S^]aWba' W\QZcRW\U aSQc`Wbg RS^]aWba O\R cbWZWbg RS^]aWba
   ?ZhXg^ei^dc) ^cXajY^c\ cVbZ d[ ]daYZg d[ YZedh^i
         MZZ <iiVX]bZci
   4+.+ UUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUU                    4/5)5/5+25
                                                                                                                                   "UUUUUUUUUUUUUUUUUUUUUU
   4+/+UUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUUU                   "UUUUUUUUUUUUUUUUUUUUUUU


  J[[^X^Va Adgb /-3<,=                                         HQVSRcZS 8*95 8aaSba   GSOZ O\R FS`a]\OZ F`]^S`bg                               0079
                                                                                                                                               eV\Z ,
Case 9:19-bk-11573-MB
4;I? 12)1&<C&))-/+&83   Doc 976
                        5G=      Filed 05/05/20
                            )/) 7BD?>             Entered (1'(1')1
                                       (1'(1')1 6FJ?H?>   05/05/20 17:20:26
                                                                   (02+,2)*   Desc
                                                                              5?I=
                        Main Document
                        8;BF 5G=KE?FJ     Page  80 of 117
                                          9;A? *00 G@ +).




                                                                                 0080
    Case 9:19-bk-11573-MB
    4;I? 12)1&<C&))-/+&83                           Doc 976
                                                    5G=      Filed 05/05/20
                                                        )/) 7BD?>             Entered (1'(1')1
                                                                   (1'(1')1 6FJ?H?>   05/05/20 17:20:26
                                                                                               (02+,2)*                                   Desc
                                                                                                                                          5?I=
                                                    Main Document
                                                    8;BF 5G=KE?FJ     Page  81 of 117
                                                                      9;A? *1, G@ +).

Attachment to Part 2

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                      04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
E^ dXU d_` _V Q^i QTTYdY_^Q\ `QWUc' gbYdU dXU TURd_blc ^Q]U Q^T SQcU ^e]RUb %YV [^_g^&)


Debtor name: HVI CAT Canyon, Inc.                                                  Case number: 19-32857




Part 2: List Certain Transfers Made Before Filing for Bankruptcy


   4.         Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing
              this case on debts owed to an insider or guaranteed or cosigned by an insider unless the
              aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
              (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
              filed on or after the date of adjustment.) Do not include any payments listed in line 3.
              Insiders include officers, directors, and anyone in control of a corporate debtor and their
              relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and
              insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).




              Insider's Name and address            Dates            Total amount of value            Reason for payment or transfer


        4.1
              GLR, LLC                              8/6/2018            $112,500                      Payment of Rent
              45 Rockefeller Plaza, Suite 2410      4/19/2019
              New York, NY 10111

              Relationship to debtor
              Affiliate



        4.2
              GRL, LLC                              7/31/2018           $330,346                      Royalty Payments
              45 Rockefeller Plaze, Suite 2410      Through
              New York, NY 10111                    10/26/2018

              Relationship to debtor
              Affiliate



        4.3
              Greka Construction, LLC               8/1/2018            $108,000                      Construction/Maintenance Services
              2617 Clark Avenue                     Through
              Santa Maria, CA 93454                 1/18/2019

              Relationship to debtor
              Affiliate




                                                                          Page 1 of 3                                                        0081
    Case 9:19-bk-11573-MB
    4;I? 12)1&<C&))-/+&83                           Doc 976
                                                    5G=      Filed 05/05/20
                                                        )/) 7BD?>             Entered (1'(1')1
                                                                   (1'(1')1 6FJ?H?>   05/05/20 17:20:26
                                                                                               (02+,2)*                                  Desc
                                                                                                                                         5?I=
                                                    Main Document
                                                    8;BF 5G=KE?FJ     Page  82 of 117
                                                                      9;A? *1- G@ +).

Attachment to Part 2

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                         04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
E^ dXU d_` _V Q^i QTTYdY_^Q\ `QWUc' gbYdU dXU TURd_blc ^Q]U Q^T SQcU ^e]RUb %YV [^_g^&)


Debtor name: HVI CAT Canyon, Inc.                                                    Case number: 19-32857




Part 2: List Certain Transfers Made Before Filing for Bankruptcy


   4.         Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing
              this case on debts owed to an insider or guaranteed or cosigned by an insider unless the
              aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
              (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
              filed on or after the date of adjustment.) Do not include any payments listed in line 3.
              Insiders include officers, directors, and anyone in control of a corporate debtor and their
              relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and
              insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).



        4.4
              GTL1, LLC                             7/30/2018         $1,808,000                      Transportation Services
              1700 Sinton Road                      Through                      .
              Santa Maria, CA 93458                 4/1/2019

              Relationship to debtor
              Affiliate



        4.5
              GIT, Inc.                             7/30/2018         $2,292,000                      Admin Services
              1700 Sinton Road                      Through
              Santa Maria, CA 93458                 7/19/2019

              Relationship to debtor
              Affiliate



        4.6
              GRL, LLC                              Jan-19           Returned defaulted,              Lease Termination due to
              45 Rockefeller Plaze, Suite 2410                       non-producing property           non-payment of shut in
              New York, NY                                                                            royalties

              Relationship to debtor
              Affiliate




                                                                          Page 2 of 3                                                       0082
    Case 9:19-bk-11573-MB
    4;I? 12)1&<C&))-/+&83                           Doc 976
                                                    5G=      Filed 05/05/20
                                                        )/) 7BD?>             Entered (1'(1')1
                                                                   (1'(1')1 6FJ?H?>   05/05/20 17:20:26
                                                                                               (02+,2)*                                  Desc
                                                                                                                                         5?I=
                                                    Main Document
                                                    8;BF 5G=KE?FJ     Page  83 of 117
                                                                      9;A? *1. G@ +).

Attachment to Part 2

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                         04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
E^ dXU d_` _V Q^i QTTYdY_^Q\ `QWUc' gbYdU dXU TURd_blc ^Q]U Q^T SQcU ^e]RUb %YV [^_g^&)


Debtor name: HVI CAT Canyon, Inc.                                                  Case number: 19-32857




Part 2: List Certain Transfers Made Before Filing for Bankruptcy


   4.         Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing
              this case on debts owed to an insider or guaranteed or cosigned by an insider unless the
              aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
              (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
              filed on or after the date of adjustment.) Do not include any payments listed in line 3.
              Insiders include officers, directors, and anyone in control of a corporate debtor and their
              relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and
              insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).


        4.7
              GLR, LLC                              Jan-19           Returned defaulted,              Lease Termination due to
              45 Rockefeller Plaze, Suite 2410                       non-producing property           non-payment of shut in
              New York, NY                                                                            royalties

              Relationship to debtor
              Affiliate



        4.8
              California Asphalt Production, Inc.   7/26/2018         $7,176,390                      Supplier
              1660 Sinton Road                      Through
              Santa Maria, CA 93458                 7/25/2019



              Relationship to debtor
              Affiliate




                                                                          Page 3 of 3                                                       0083
Case 9:19-bk-11573-MB
4;I? 12)1&<C&))-/+&83   Doc 976
                        5G=      Filed 05/05/20
                            )/) 7BD?>             Entered (1'(1')1
                                       (1'(1')1 6FJ?H?>   05/05/20 17:20:26
                                                                   (02+,2)*   Desc
                                                                              5?I=
                        Main Document
                        8;BF 5G=KE?FJ     Page  84 of 117
                                          9;A? +). G@ +).




                                                                                 0084
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 85 of 117




                         EXHIBIT "3"

                                                                              0085
       Case 9:19-bk-11573-MB             Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                       Desc
                                         Main Document    Page 86 of 117




From: Tim Skillman <tim.skillman@cr3partners.com>
Sent: Tuesday, November 19, 2019 12:33 PM
To: Ernesto <meo@greka.com>
Cc: James Baring <james.baring@cr3partners.com>; Michael McConnell <michael.mcconnell@kellyhart.com>; Eric Israel
<EPI@dgdk.com>
Subject: Monthly settlement procedures

Hi Ernesto:

Thank you for meeting with James and me this morning on the intercompany bills for October, 2019. As promised, I
have attached a memorandum to you summarizing the discussion.

I have also attached an email sent to your counsel from Eric Israel addressing the same issues. I thought this might be
helpful, as well.

I had asked you for details on the travel expenses and to reissue the GIT bill to HVI and the HVI bill to GIT to reflect the
bankruptcy requirements. Upon receipt of those, we will be ready to fund payments to GIT and GTL1 and ready to
receive payment from CAP on the 20th, per the agreement.

Please call me if you have any questions on this note.

Tim Skillman
Partner
6171 W. Century Blvd, Suite 350, Los Angeles, CA 90045
Office: +1 (800) 728-7176 | Direct: +1 (213) 393-6337
Bio | Website | LinkedIn


                                                              1
                                                                                                                     0086
     Case 9:19-bk-11573-MB    Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                              Main Document    Page 87 of 117

PARTNERS FOR THE ROAD AHEAD




                                             2
                                                                                    0087
Case 9:19-bk-11573-MB           Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                     Desc
                                Main Document    Page 88 of 117


                                              

              

            

           

                  

                 
                 
               
                
               
              
            
              
               
        




                  
               
                 
           





 

        

   
                      
                         
                                  



                                                                                                           0088
         Case 9:19-bk-11573-MB            Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                    Desc
                                          Main Document    Page 89 of 117

Zev Shechtman

From:                              Eric Israel <EPI@DanningGill.com>
Sent:                              Tuesday, November 19, 2019 11:36 AM
To:                                Patty Tomasco
Cc:                                michael.mcconnell@kellyhart.com; Will Beall; Susan M. Whalen; Aaron E. de Leest;
                                   Michael McConnell; Tim Skillman; James Baring; Razmig Izakelian; Brian Campbell
Subject:                           HVI -- Improper Setoffs
Attachments:                       July through September Affiliate Reconciliation from Ernesto.xlsx

Importance:                        High


Patty, Susan and Will: So that we are all on the same page here, the current situation is that the debtor sells crude oil
and gas to CAP, and the debtor buys diluent from CAP. The debtor uses shipping services of GTL1, and administrative
and office services provided by GIT. Attached is a chart provided by Ernesto covering the post-petition period through
September 30, 2019. Although GIT and GTL1 are separate legal entities, CAP is unilaterally setting off not only for the
diluent but also the invoices from GLT1 and GIT. The Trustee believes that all of these setoffs, but particularly the
triangular setoffs, are improper and violate the automatic stay. This has been going on since the commencement of the
case by the DIP, but now that a trustee is in place, things need to be handled properly in accord with a normal customer-
vendor relationship and the dictates of the Bankruptcy Code. CAP should pay the Trustee the full amount it owes. GIT
and GTL1 should provide proper invoices to the Trustee, and if he has questions or issues, the Trustee will ask. If not, he
will pay the bills. The approved cash collateral budget includes items for diluent, shipping and operating/administrative
services.

Compounding the problem is that the setoffs, some of which are not supported by detailed invoices, have included
items specifically forbidden for payment in a bankruptcy case. The GIT invoice includes salary for Randeep Grewal and
Ernesto Olivares. Both are insiders, and neither complied with the insider compensation procedures. Moreover, the
cash collateral and other orders forbid payments to insiders. Invoices have also included pre-petition bills and bills for
attorneys’ fees for professionals that were never employed by the estate. At some point, those back items will need to
be addressed too.

In any event, the next payment to the Trustee from CAP is due tomorrow. Please talk with your clients and ensure that
the proper payment is made without setoffs and that we restore a normal customer-vendor relationship here. I am
advised that the CRO of HVI Cat Canyon met with Ernesto Oliveres this morning and conveyed this same message to
him. Please confirm this process with him at your earliest convenience. Of course, the Trustee reserves all of his rights
and remedies.

thanks



From: Patty Tomasco <pattytomasco@quinnemanuel.com>
Sent: Monday, November 18, 2019 8:07 PM
To: Eric Israel <EPI@DanningGill.com>
Cc: michael.mcconnell@kellyhart.com; Will Beall <Will@beallandburkhardt.com>; Susan M. Whalen
<susan@whalenattorney.com>; Aaron E. de Leest <adeleest@DanningGill.com>; Michael McConnell
<michael.mcconnell@kellyhart.com>; Tim Skillman <tim.skillman@cr3partners.com>; James Baring
<james.baring@cr3partners.com>; Razmig Izakelian <razmigizakelian@quinnemanuel.com>; Brian Campbell
<briancampbell@quinnemanuel.com>
Subject: RE: Royalty Escrow Account


                                                             1
                                                                                                                  0089
          Case 9:19-bk-11573-MB          Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                        Desc
                                         Main Document    Page 90 of 117
Thanks. I don’t think that there is any disagreement here about the state of the law. Because conversations were had
with Mr. Olivares and others not well-versed on the bankruptcy law concepts, there may have been a misunderstanding
about what the trustee’s representatives authorized or approved in the way of recoupment. I think that the most
efficient way of handling this is to send me what you think might be the right accounting of what was not properly
recouped and for us to review and respond to that view with documentation.

Let me know if you disagree with this approach.

Patty Tomasco
Partner
Quinn Emanuel Urquhart & Sullivan, LLP
711 Louisiana Street, Suite 500 | Houston, TX 77002
p: 713-221-7227 | m: 512-695-2684



From: Eric Israel [mailto:EPI@DanningGill.com]
Sent: Monday, November 18, 2019 9:57 PM
To: Patty Tomasco <pattytomasco@quinnemanuel.com>
Cc: michael.mcconnell@kellyhart.com; Will Beall <Will@beallandburkhardt.com>; Susan M. Whalen
<susan@whalenattorney.com>; Eric Israel <EPI@DanningGill.com>; Aaron E. de Leest <adeleest@DanningGill.com>;
Michael McConnell <michael.mcconnell@kellyhart.com>; Tim Skillman <tim.skillman@cr3partners.com>; James Baring
<james.baring@cr3partners.com>
Subject: RE: Royalty Escrow Account

                                                      [EXTERNAL EMAIL]


Patty and Will: I will inquire on the status of royalties to affiliates. I do know that the Trustee holds a segregated
account for insider royalties.

On a related matter, please see the attached letter I sent Friday to Susan Whalen. To the extent you and Will represent
other affiliates, it may apply to them too. At our meeting, Susan said she represented all affiliates, but in the future I will
include all 3 of you.

thanks

From: Patty Tomasco <pattytomasco@quinnemanuel.com>
Sent: Monday, November 18, 2019 7:07 PM
To: Eric Israel <EPI@DanningGill.com>
Cc: michael.mcconnell@kellyhart.com; Will Beall <Will@beallandburkhardt.com>; Susan M. Whalen
<susan@whalenattorney.com>
Subject: Royalty Escrow Account

Please let me know of the disposition of this bank account that represents post-petition royalties owed to GRL. As you
know, royalties are real property interests that are not property of the estate. UBS only allowed for royalties to be paid
to non-affiliates, but that doesn’t change the nature of the royalty interest. I would also like to be included on all
conversations with GIT personnel. What I am getting is a mismatch between representations to the Court and what I am
being told. The only way that I can be effective is to be included on all communications.

I would like to have a call tomorrow to discuss. Please let me know what works. Thanks.



                                                               2
                                                                                                                      0090
          Case 9:19-bk-11573-MB       Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                                      Main Document    Page 91 of 117
Patty Tomasco
Partner
Quinn Emanuel Urquhart & Sullivan, LLP
711 Louisiana Street, Suite 500 | Houston, TX 77002
p: 713-221-7227 | m: 512-695-2684




                                                      3
                                                                                            0091
     Case 9:19-bk-11573-MB                        Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                   Desc
                                                  Main Document    Page 92 of 117




   Product/Service   Invoice Amount                       Payments/month         Payments/Amount      Balance
      Crude Oil
          July./2019      255,327.30                                 Aug./2019        1,156,398.90    (901,071.60)
          Aug./2019     1,900,651.58                                Sept./2019        1,450,000.00     450,651.58
         Sept./2019     1,514,426.96                                 Oct./2019          404,003.00   1,110,423.96
        Total           3,670,405.84                                                  3,010,401.90     660,003.94

      Natural Gas
           July./2019                                                Aug./2019                 -              -
           Aug./2019                      1,710.00                  Sept./2019                 -         1,710.00
          Sept./2019                      4,943.00                   Oct./2019                 -         4,943.00
         Total                            6,653.00                                             -         6,653.00

      GIT Services
            July./2019                                               Aug./2019                 -             -
            Aug./2019                  122,093.51                   Sept./2019                 -      122,093.51
           Sept./2019                  244,160.92                    Oct./2019                 -      244,160.92
         Total                         366,254.43                                              -      366,254.43

    GTL 1 (Transp)
           July./2019                                                Aug./2019          181,733.00    (181,733.00)
           Aug./2019                   245,521.00                   Sept./2019          198,000.00      47,521.00
          Sept./2019                   202,106.00                    Oct./2019                         202,106.00
        Total                          447,627.00                                       379,733.00      67,894.00

       CAP (LCR)
           July./2019                                                Aug./2019          313,235.63    (313,235.63)
           Aug./2019                   447,466.88                   Sept./2019          347,820.00      99,646.88
          Sept./2019                   420,691.67                    Oct./2019                 -       420,691.67
         Total                         868,158.55                                       661,055.63     207,102.92

   CAP (Marketing)
          July./2019                                                 Aug./2019                 -              -
          Aug./2019                         737.16                  Sept./2019                 -           737.16
         Sept./2019                         858.06                   Oct./2019                 -           858.06
        Total                             1,595.22                                             -         1,595.22



Affiliattes Owed to HVI                                                                                666,656.94
HVI Owed to Affiliattes without GIT                                                                   (276,592.14)
Net Owed to HVI without GIT                                                                            390,064.80
HVI Owed to GIT                                                                                       (366,254.43)
Net Owed to HVI                                                                                         23,810.37



July through September Affiliate Reconciliation from Ernesto.xlsx                                                       0092
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 93 of 117




                         EXHIBIT "4"

                                                                              0093
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 94 of 117




                                                                              0094
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 95 of 117




                                                                              0095
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 96 of 117




                                                                              0096
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 97 of 117




                                                                              0097
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 98 of 117




                                                                              0098
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document    Page 99 of 117




                                                                              0099
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 100 of 117




                                                                            00100
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 101 of 117




                                                                            00101
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 102 of 117




                                                                            00102
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 103 of 117




                                                                            00103
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 104 of 117




                                                                            00104
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 105 of 117




                                                                            00105
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 106 of 117




                                                                            00106
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 107 of 117




                                                                            00107
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 108 of 117




                                                                            00108
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 109 of 117




                                                                            00109
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 110 of 117




                                                                            00110
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 111 of 117




                                                                            00111
Case 9:19-bk-11573-MB   Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26   Desc
                        Main Document   Page 112 of 117




                         EXHIBIT "5"

                                                                            00112
        Case 9:19-bk-11573-MB              Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                             Desc
                                           Main Document   Page 113 of 117




From: James Baring
Sent: Friday, November 15, 2019 11:59 AM
To: Ernesto Olivares <MEO@greka.com>
Cc: Michael McConnell <michael.mcconnell@kellyhart.com>; Tim Skillman <tim.skillman@cr3partners.com>; Eric Israel
<EPI@dgdk.com>
Subject: RE: Please Review: October HVI crude sale collections and affiliate Invoices

Hi Ernesto,

A quick point of clarification relative to the request below about not offsetting October revenue against affiliate
invoices, be advised that offsets are prohibited under the Bankruptcy code.

Thanks,

James



From: James Baring <james.baring@cr3partners.com>
Sent: Friday, November 15, 2019 11:21 AM
To: Ernesto Olivares <MEO@greka.com>
Cc: Michael McConnell <michael.mcconnell@kellyhart.com>; Tim Skillman <tim.skillman@cr3partners.com>; Eric Israel
<EPI@dgdk.com>
Subject: Please Review: October HVI crude sale collections and affiliate Invoices
Importance: High

Hi Ernesto,

Following up on our conversation today, the GIT invoice is significantly higher than the estimate you provided for the operating
budget, $242,987.21 vs $156,000. The increase is $86k higher than the estimate, or a 56% increase. The GIT invoice estimate of
$156k is forecast to be paid next week in the operating budget but prior to making that disbursement we will need you to prov ide all
the invoices that support the amounts in each line item of the GIT October invoice by this Monday, 11/15/19.

Also, as we discussed, HVI Cat is requesting a standby Letter of Credit ("LOC") of $750k for payment of monthly crude sales to
CAP. Please confirm if CAP will provide this LOC.

Finally, in the 5-week operating budget attached to the financing motion filed with the court, HVI is forecasting as separate

                                                                   1
                                                                                                                           00113
        Case 9:19-bk-11573-MB              Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                              Desc
                                           Main Document   Page 114 of 117
transactions the collection of October crude sales to CAP in week 17 and disbursements to affiliates CAP for October LCR delivers
and crude marketing fees, GTL1 for October transportation and vacuum trucks, and GIT for October Backoffice and Administrative
services. Please do not offset the week 17 collections due to HVI against any of the affiliate invoices also due to be paid that week.

Thank you,

James

James Baring | Director
6171 W. Century Boulevard, Suite 350, Los Angeles, CA 90045
Office: 1 (800) 728-7176 ext. 149 | Direct: (213) 503-4092
Bio | Website | LinkedIn



PARTNERS FOR THE ROAD AHEAD



-----Original Message-----
From: Ernesto Olivares <MEO@greka.com>
Sent: Friday, November 15, 2019 8:58 AM
To: James Baring <james.baring@cr3partners.com>
Cc: Tim Skillman <tim.skillman@cr3partners.com>
Subject: FW: October Invoices

James,
Here is the invoices for the month of October/2019

-----Original Message-----
From: corp@greka.com [mailto:corp@greka.com]
Sent: Friday, November 15, 2019 9:23 AM
To: Ernesto Olivares
Subject: Scan from Corp SMV

-------------------
TASKalfa 5500i
[00:c0:ee:88:35:da]
-------------------




                                                                   2
                                                                                                                            00114
         Case 9:19-bk-11573-MB                  Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                                      Desc
                                                Main Document   Page 115 of 117



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S NOTICE OF OPPOSITION AND
OPPOSITION TO MOTION FOR APPROVAL AND PAYMENT OF ADMINISTRATIVE CLAIMS FILED BY GIT, INC.,
CALIFORNIA ASPHALT PRODUCTION, INC., AND GTL1, LLC [CASE DOC. NO. 946]; MEMORANDUM OF POINTS
AND AUTHORITIES, REQUEST FOR JUDICIAL NOTICE, AND DECLARATIONS OF MICHAEL A. MCCONNELL, TIM
SKILLMAN, AND JAMES BARING IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 5, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 5, 2020                              Patricia Morris                                      /s/ Patricia Morris
 Date                                     Printed Name                                         Signature




1588842.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                  Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                                      Desc
                                                Main Document   Page 116 of 117


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

     •    Anthony A Austin anthony.austin@doj.ca.gov
     •    William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
     •    Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
     •    Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
     •    Marc S Cohen mscohen@loeb.com, klyles@loeb.com
     •    Alan D Condren , berickson@seedmackall.com
     •    Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
     •    Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
     •    H Alexander Fisch Alex.Fisch@doj.ca.gov
     •    Don Fisher dfisher@ptwww.com, tblack@ptwww.com
     •    Brian D Fittipaldi brian.fittipaldi@usdoj.gov
     •    Ellen A Friedman efriedman@friedmanspring.com, jquiambao@friedmanspring.com
     •    Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
     •    Karen L Grant kgrant@silcom.com
     •    Ira S Greene Ira.Greene@lockelord.com
     •    Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
     •    Brian L Holman b.holman@mpglaw.com
     •    Brian L Holman b.holman@musickpeeler.com
     •    Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
     •    Razmig Izakelian razmigizakelian@quinnemanuel.com
     •    Alan H Katz akatz@lockelord.com
     •    John C Keith john.keith@doj.ca.gov
     •    Jeannie Kim jekim@sheppardmullin.com, lsemeraro@sheppardmullin.com
     •    Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
     •    Maxim B Litvak mlitvak@pszjlaw.com
     •    Vincent T Martinez llimone@twitchellandrice.com, smccomish@twitchellandrice.com
     •    Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
     •    Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
     •    Jerry Namba nambaepiq@earthlink.net, G23453@notify.cincompass.com;annie_cunningham@ymail.com
     •    David L Osias dosias@allenmatkins.com,
          bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
     •    Darren L Patrick dpatrick@omm.com, darren-patrick-
          1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
     •    Jeffrey N Pomerantz jpomerantz@pszjlaw.com
     •    Benjamin P Pugh bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
     •    Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
     •    J. Alexandra Rhim arhim@hrhlaw.com
     •    Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
     •    Mitchell E Rishe mitchell.rishe@doj.ca.gov
     •    George E Schulman GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
     •    Zev Shechtman zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
     •    Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
     •    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
     •    Ross Spence ross@snowspencelaw.com,
          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
     •    Christopher D Sullivan csullivan@diamondmccarthy.com,
          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;eri
          ka.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com
1588842.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                  Doc 976 Filed 05/05/20 Entered 05/05/20 17:20:26                                      Desc
                                                Main Document   Page 117 of 117


     •    Jennifer Taylor jtaylor@omm.com
     •    John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
     •    Salina R Thomas bankruptcy@co.kern.ca.us
     •    Meagan S Tom meagan.tom@lockelord.com,
          autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com
     •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
          barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
     •    Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
     •    William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
     •    Richard Lee Wynne richard.wynne@hoganlovells.com,
          tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
     •    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
     •    Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




1588842.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
